Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 1 of 65         PageID #: 2318



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA               )
                                        )
        v.                              )     1:11-cr-00003-JAW
                                        )     1:16-cr-00167-JAW
 ROBERT GOGUEN                          )

      ORDER ON MOTION TO WITHDRAW GUILTY PLEA AND ADMISSION

        The Court rejects a pro se defendant’s motion to withdraw guilty plea and to

 withdraw admission to a revocation petition. The Court concludes that the defendant

 knowingly, intelligently, and voluntarily pleaded guilty to new criminal conduct and

 admitted to violating the conditions of supervised release imposed on an older

 criminal judgment. Applying the five-factor First Circuit test for evaluating motions

 to withdraw pleas, the Court concludes that the defendant failed to sustain his

 burden to demonstrate a fair and just reason for withdrawal of the plea and

 admission.

 I.     BACKGROUND

        A.    Failure to Register as Sex Offender: 1:11-cr-00003-JAW

        On January 12, 2011, a federal grand jury indicted Robert Goguen for violating

 the Sex Offender Notification and Registration Act (SORNA), 18 U.S.C. § 2250(a), by

 failing to register as a sex offender after having been convicted of a sex offense in

 Connecticut in 1996. Indictment (ECF No. 1). On July 14, 2011, Mr. Goguen pleaded

 guilty to the charge in the indictment, Min. Entry (ECF No. 43), and on September

 14, 2012, the Court sentenced Mr. Goguen to sixteen months of incarceration with

 credit for time served from April 11, 2012, three years of supervised release, and a
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 2 of 65             PageID #: 2319



 $100 special assessment; the Court imposed no fine. Min. Entry (ECF No. 79); J.

 (ECF No. 80). By agreement, on January 30, 2013, the Court amended the judgment

 to clarify that the sentence was thirty-seven, not sixteen, months of incarceration.

 Order Granting Mot. to Amend J. (ECF No. 89); Am. J. (ECF No. 90). Mr. Goguen

 did not appeal his conviction or sentence.

       For purposes of this motion, the next significant docket event was a petition to

 revoke his supervised release, based on an alleged failure to comply with the

 conditions of supervised release by accessing pornography at a county law library.

 Pet. for Warrant or Summons for Offender under Supervision (ECF No. 96) (First

 Warrant Pet.). On September 23, 2013, Mr. Goguen admitted the violation, Min.

 Entry (ECF No. 112), and the Court sentenced him to five months of incarceration

 and thirty-one months of supervised release. Revocation J. (ECF No. 113). On

 October 1, 2013, Mr. Goguen appealed the revocation judgment to the Court of

 Appeals for the First Circuit. Re: Notice of Appeal (ECF No. 116) (Revocation Notice

 of Appeal). On October 9, 2014, the First Circuit affirmed the revocation judgment,

 J. of United States Ct. of Appeals for the First Circuit (ECF No. 142) (First Circuit J.),

 and on November 6, 2014, it issued its mandate. Mandate (ECF No. 143).

       On November 13, 2015, the United States Probation Office (USPO) initiated a

 second petition for revocation of supervised release, alleging that Mr. Goguen violated

 the terms of his supervised release by committing new criminal conduct by possessing

 child pornography and that, in doing so, he violated the condition of his supervised

 release that required he comply with the terms of his sex offender treatment program



                                              2
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 3 of 65                          PageID #: 2320



 (SOTP). 1 Pet. for Warrant or Summons for Offender under Supervision (ECF No. 144)

 (Second Warrant Pet.). On September 15, 2017, Mr. Goguen admitted counts one and

 two of his supervised release violations. Min. Entry (ECF No. 193). Despite his

 having admitted the two violations on September 15, 2017, for a variety of reasons,

 mostly related to Mr. Goguen’s active litigation, the Court has not yet sentenced Mr.

 Goguen on these violations.

         Mr. Goguen has extensively litigated his case. There are now three-hundred

 and forty-nine docket entries on this case alone. In addition to other matters, on

 November 28, 2017, Mr. Goguen file a motion to vacate, set aside, or correct his

 sentence pursuant to 28 U.S.C. § 2255. Mot. to Vacate, Set Aside or Correct Sentence

 (2255) (ECF No. 194) (Mot. to Vacate). 2 On September 28, 2018, the Magistrate Judge

 recommended that the Court deny Mr. Goguen’s habeas corpus petition and deny a

 certificate of appealability, Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF

 No. 253) (Recommended Decision), and on February 7, 2019, the Court affirmed the

 Magistrate Judge’s recommended decision over Mr. Goguen’s objection.                             Order

 Affirming Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 280). Mr.


 1        As will be seen, a federal grand jury indicted Mr. Goguen on December 14, 2016, for new
 criminal conduct, namely possession of child pornography. Indictment, United States v. Goguen, 1:16-
 cr-00167-JAW (D. Me. Dec. 14, 2016), ECF No. 1. On September 15, 2017, Mr. Goguen pleaded guilty
 to this new criminal charge. Min. Entry, Goguen, 1:16-cr-00167-JAW (D. Me. Sept. 15, 2017), ECF No.
 64. His motion to withdraw plea and admission seeks to withdraw his guilty plea to the new criminal
 charge and his admission to the supervised release violations.
 2        Though the docket reflects that this motion was not docketed until December 15, 2017, the
 prison mailbox rule controls the date of filing of incarcerated individuals’ filings in certain contexts,
 including under 28 U.S.C.§ 2255. See Morales-Rivera v. United States, 184 F.3d 109, 109-10 (1st Cir.
 1999) (holding that the prison mailbox rule applies to motions under 28 U.S.C. § 2255). Mr. Goguen’s
 motion does not include a declaration regarding when it was mailed. However, Mr. Goguen dated his
 response on November 28, 2017, Mot. to Vacate at 1, and the Court adopts that date as the date of
 filing. The Court applies this logic to further related filings by Mr. Goguen that do not include
 declarations regarding when they were mailed for the purpose of this Order.

                                                    3
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 4 of 65                    PageID #: 2321



 Goguen appealed. Notice of Appeal (ECF No. 281). On February 24, 2020, the Court

 of Appeals for the First Circuit affirmed this Court’s denial of a certificate of

 appealability, J. of United States Ct. of Appeals for the First Circuit (ECF No. 324)

 (2020 First Circuit J.), on June 8, 2020, the First Circuit denied Mr. Goguen’s petition

 for rehearing and petition for rehearing en banc, Order of Court, United States v.

 Goguen, 19-1164 (1st Cir. June 8, 2020), and on June 15, 2020, the First Circuit issued

 its mandate on the judgment. Mandate (ECF No. 348).

        While the appeal of his habeas corpus petition was pending, on April 22, 2019,

 Mr. Goguen through counsel filed a motion to withdraw his guilty plea on a new

 criminal charge reflected in United States v. Goguen, 1:16-cr-00167-JAW, as well as

 his admission to his violations of supervised release in United States v. Goguen, 1:11-

 cr-00003-JAW. Mot. to Withdraw Guilty Plea (ECF No. 289; ECF No. 113) (First Mot.

 to Withdraw Plea and Admission). 3 On September 6, 2019, the Court denied Mr.

 Goguen’s motion to withdraw his guilty plea and admission. Order on Def.’s Mot. to

 Withdraw Guilty Plea (ECF No. 293; ECF No. 120) (Order on Mot. to Withdraw Plea

 and Admission).

        As his November 13, 2019, sentencing hearing date approached, see Notice of

 Hr’g (ECF No. 294; ECF No. 121), on September 23, 2019, Mr. Goguen filed an ex

 parte motion requesting authorization to proceed pro se.                Ex Parte Filing Mot.

 Requesting Authorization to Proceed Pro Se (ECF No. 296; ECF No. 123). The Court


 3       When a document appears on both of Mr. Goguen’s criminal dockets, the first ECF number is
 a citation to 1:11-cr-00003-JAW and the second is a citation to 1:16-cr-00167-JAW. Citations to a
 single docket number reference the docket for 1:11-cr-00003-JAW unless otherwise designated in the
 section heading.

                                                 4
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 5 of 65                        PageID #: 2322



 held a hearing on the motion on October 22, 2019. Min. Entry (ECF No. 300; ECF

 No. 125). At the hearing, Mr. Goguen complained about the failure of his attorney to

 pursue legal arguments in the motion to withdraw guilty plea and admission that

 Mr. Goguen was convinced were meritorious. Of the view that Mr. Goguen would

 harbor a sense of injustice unless the Court allowed him to file his own motion, the

 Court authorized Mr. Goguen to file a pro se motion to withdraw his guilty plea and

 admission. Id.; Oral Order Granting in Part Ex Parte Mot. to Appear Pro Se (ECF

 No. 301; ECF No. 126). Mr. Goguen did so on January 10, 2020. Def.’s Pro Se Mot.

 to Withdraw Guilty Plea(s) and Req. for Order to Disqualify Hon. John A. Woodcock,

 Jr. (ECF No. 309; ECF No. 132) (Def.’s Mot.). 4

         On January 23, 2020, the Government filed a motion to gain access to Attorney

 Tzovarras’ confidential communications.               Gov’t’s Mot. for Ct. Order Authorizing

 Disclosure of Confidential Communications (ECF No. 313; ECF No. 136).                              On

 February 12, 2020, Mr. Goguen objected to the disclosure. Def.’s Obj. to Disclosure of

 Confidential Communications (ECF No. 321; ECF No. 143). On February 27, 2020,

 the Government filed a reply. Gov’t’s Reply to Def.’s Obj. Gov’t’s Mot. for Ct. Order

 Authorizing Disclosure of Confidential Communications (ECF No. 325; ECF No. 145).

 On April 2, 2020, the Court issued an order, essentially granting the Government’s


 4        On February 24, 2020, I denied the part of Mr. Goguen’s motion that requested I recuse myself.
 Order on Def.’s Mot. to Recuse (ECF No. 323; ECF No. 144) (Recusal Order). On February 27, 2020,
 Mr. Goguen filed a notice of interlocutory appeal of the recusal order to the Court of Appeals for the
 First Circuit. Def.’s Notice of Appeal (ECF No. 326; ECF No. 146). On May 20, 2020, the Court of
 Appeals dismissed Mr. Goguen’s interlocutory appeal at his request. J. of United States Ct. of Appeals
 for the First Circuit (ECF No. 342; ECF No. 156); Mandate (ECF No. 343; ECF No. 155).
          On January 19, 2020, Mr. Goguen filed corrections for some of the pages of his motion.
 Corrections (ECF No. 312; ECF No. 135); id., Attach. 1, Cover Letter. The Court incorporates the
 corrected pages into its citations to the original motion.

                                                   5
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 6 of 65          PageID #: 2323



 request for the disclosure of otherwise confidential communications. Order on Gov’t’s

 Mot. for Ct. Order Authorizing Disclosure (ECF No. 330; ECF No. 150).

       On May 14, 2020, the Government filed an objection to Mr. Goguen’s pro se

 motion to withdraw guilty plea and admission. Gov’t’s Obj. to Def.’s Pro Se Mot. to

 Withdraw Plea(s) (ECF No. 339; ECF No. 154) (Gov’t’s Opp’n). On May 23, 2020, Mr.

 Goguen filed a reply. Def.’s Reply to Gov’t’s Obj. to Def.’s Pro Se Mot. to Withdraw

 Plea(s) (ECF No. 347; ECF No. 158) (Def.’s Reply).

       Finally, although not expressly authorized to do so, Mr. Goguen filed an

 additional pro se motion on April 13, 2020. Req. for Article III Judge to Provide by

 Any Equitable Means Necessary by Indicative Ruling Relief in Expedited Manner

 (ECF No. 331). On May 12, 2020, the Government responded. Gov’t’s Obj.S to Def.’s

 Req. for Article III Judge to Provide by Any Equitable Means Necessary by Indicative

 Ruling Relief in Expedited Manner (ECF No. 337). On May 18, 2020, Mr. Goguen

 replied to the Government’s response. Def.’s Reply to Gov’t’s Resp. Regarding Mot.

 for Relief (ECF No. 344). Contemporaneously with this order, the Court is issuing an

 order on Mr. Goguen’s April 13, 2020, pro se motion for indicative ruling.

       B.     Possession of Child Pornography: 1:16-cr-00167-JAW

       On December 14, 2016, a federal grand jury indicted Mr. Goguen for possession

 of child pornography depicting prepubescent minors or minors under twelve years

 old, an alleged violation of 18 U.S.C. §§ 2252A(a)(5)(B), 2252A(b)(2), and 2256(8)(A).

 Indictment (ECF No. 1) (Possession Indictment). On September 15, 2017, after the

 Court resolved a motion to suppress evidence and a motion in limine, Order Affirming



                                           6
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 7 of 65          PageID #: 2324



 Recommended Decision of Magistrate Judge (ECF No. 190; ECF No. 48) (Suppression

 Order); Order on Mot. in Limine to Admit Evid. of Possession of Files Containing

 Child Erotica & Bestiality (ECF No. 54) (Mot. in Limine Order), Mr. Goguen pleaded

 guilty to this new charge. Min. Entry (ECF No. 64).

       The same sequence of delay in the imposition of sentence for the revocation

 violations that the Court explained above applies to the imposition of sentence on the

 new criminal conduct. In addition, Attorney Tzovarras, Mr. Goguen’s former counsel,

 repeatedly moved to extend the time for filing objections to the presentence report

 and to continue the sentencing hearing, in some cases on both the revocation and the

 new criminal conduct. Def.’s Mot. for Enlargement of Time for Initial Disclosure of

 Pre-Sentence Report (ECF No. 68); Def.’s Mot. for Extension of Time to File Objs. to

 PSR Before Initial Disclosure to Ct. (ECF No. 70); Def.’s Mot. to Continue Sentencing

 (ECF No. 214; ECF No. 77); Def.’s Mot. for Enlargement of Time to File Sentencing

 Mem. (ECF No. 79); Def.’s Mot. to Enlarge Time to File Sentencing Mem. (ECF No.

 84); Def.’s Mot. for Enlargement of Time to Reply to Gov’t’s Resp. on Appl. of

 Mandatory Minimum (ECF No. 88); Def.’s Mot. to Continue Conference of Counsel

 (ECF No. 262; ECF No. 94); Def.’s Mot. for Enlargement of Time to File Sentencing

 Mem. (ECF No. 101); Def.’s Mot. to Enlarge Time and Accept Filing of Sentencing

 Mem. as Timely (ECF No. 272; ECF No. 103); Def.’s Mot. to Continue Sentencing Hr’g

 (ECF No. 274; ECF No. 106). Finally, on January 30, 2019, the Court scheduled Mr.

 Goguen’s sentencing hearing for February 13, 2019, Notice of Hr’g (ECF No. 276; ECF

 No. 108), but on February 5, 2019, Mr. Goguen’s defense counsel moved for leave to



                                           7
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 8 of 65           PageID #: 2325



 withdraw as his attorney. Def.’s Ex Parte Mot. for Leave to Withdraw as Counsel

 (ECF No. 277; ECF No. 109). On February 7, 2019, the Court granted Attorney

 Tzovarras’ motion to withdraw as counsel and on the same day appointed Attorney

 Ronald Bourget to represent Mr. Goguen. Order Granting Ex Parte Mot. for Leave to

 Withdraw as Counsel (ECF No. 278; ECF No. 110).

       Mr. Goguen’s sentencing hearing was also substantially delayed while the

 Court considered whether his prior Connecticut conviction in 1996 for sexual assault

 in the second degree triggered § 2252A(b)(2)’s mandatory minimum. On November

 16, 2018, the Court concluded that Mr. Goguen’s prior Connecticut conviction of

 sexual assault in the second degree constitutes a qualifying prior offense that triggers

 the mandatory ten-year imprisonment penalty under § 2252A(b)(2). Order on Def.’s

 Mem. in Opp’n to Appl. of Mandatory Minimum Under 18 U.S.C. § 2252A(b)(2) (ECF

 No. 92). For these reasons, the Court has not yet sentenced Mr. Goguen on the

 December 14, 2016, indictment for possession of child pornography.

       Mr. Goguen’s April 22, 2019, motion to withdraw his guilty plea and admission

 also applied to his guilty plea to the new criminal conduct. First Mot. to Withdraw

 Plea and Admission. On September 6, 2019, in a forty-nine-page decision, the Court

 denied Mr. Goguen’s motion to withdraw guilty plea to the new criminal conduct.

 Order on Mot. to Withdraw Plea and Admission.

       In this order, the Court addresses Mr. Goguen’s January 10, 2020, pro se

 motion to withdraw his guilty plea and admission.




                                            8
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 9 of 65          PageID #: 2326



 II.   THE PARTIES’ POSITIONS

       A.       Robert Goguen’s Motion

       In his pro se motion to withdraw his guilty plea and admission, Mr. Goguen

 says that his filings amend and supplement a filing that he made on December 25,

 2017. Def.’s Mot. at 1.

                1.   Timing of the Motion

       In his pro se motion, Mr. Goguen acknowledges that the timing of a motion to

 withdraw a guilty plea may “cast doubt on the entitlement to a plea withdrawal,

 unless a defendant seeks to withdraw his plea based on knowledge obtained after the

 plea.” Id. He writes that the “relevant temporal gap is the time between discovering

 the new information and the filing of the defendant’s motion.” Id. (citing United

 States v. Forest, 08-cr-155-B-W, 2010 U.S. Dist. LEXIS 58216, at *30-31 (D. Me. June

 11, 2010) (citing United States v. Gonzalez, 202 F.3d 20, 24 (1st Cir. 2000), abrogated

 on other grounds by Padilla v. Kentucky, 559 U.S. 356 (2010))). Mr. Goguen then says

 that “[w]hile housed in Dover-Foxcroft, with similarly charged inmates, it was

 brought to [his] attention that the evidence upon which [he] pled guilty did not

 constitute ‘child pornography’ pursuant to 18 U.S.C. [§] 2256[](2)(A).” Id. This

 discovery led him, he says, to try and contact Attorney Tzovarras without initial

 success. Id.

       Mr. Goguen says that when Attorney Tzovarras visited him to discuss the

 Presentence Investigation Report (PSR) interview, he told Attorney Tzovarras that

 he wanted to move to withdraw his guilty plea. Id. He says that Attorney Tzovarras



                                           9
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 10 of 65          PageID #: 2327



 discouraged him from mentioning this during the upcoming PSR interview because

 he could lose a reduction under the United States Sentencing Commission Guidelines

 for acceptance of responsibility. Id.

       Mr. Goguen says that after the PSR interview, he obtained a copy of this

 Court’s decision on the motion to suppress evidence and the decision revealed that

 Attorney Tzovarras “failed to investigate and raise several material issues [Mr.

 Goguen] thought [Attorney Tzovarras] had argued.” Id.

       According to Mr. Goguen, this led him to write Attorney Tzovarras on

 November 25, 2017, and again on December 18, 2017, saying that he wished to meet

 with Attorney Tzovarras to consult over “urgent matters . . ..” Id. at 1-2. Mr. Goguen

 says he then filed a letter with the Court that he acknowledges was “incoherent” in

 which he asked to withdraw his guilty plea and admission. See Order on Mot. to

 Withdraw Guilty Plea and Admission at 35, 40-46 (describing in detail the

 circumstances surrounding the December 25, 2017, Goguen letter). Mr. Goguen

 details his unsuccessful efforts to get Attorney Tzovarras to file a motion to withdraw

 guilty plea and admission from January 2018 to February 2019, when Attorney

 Tzovarras moved to withdraw as Mr. Goguen’s counsel. Def.’s Mot. at 2-3. He argues

 that “the pro se motion to withdraw the guilty plea is timely, or in the alternative,

 notwithstanding temporal restraints ‘the reasons for withdrawal [are] bonafide’ and

 principles of equity permit plea withdrawal.” Id. at 3 (some alterations in original)

 (quoting United States v. McTiernan, 546 F.3d 1160, 1169 (9th Cir. 2008)).




                                           10
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 11 of 65         PageID #: 2328



              2.    Legal Innocence

       In his motion to withdraw, Mr. Goguen asserts that he is actually innocent of

 the new criminal conduct and of violating the conditions of supervised release. Id. at

 4-5. Mr. Goguen first argues that the image the Government contended constituted

 child pornography does not meet the legal definition of child pornography. Id. at 4.

 He claims that the image is “a ‘depiction[] of nudity, without more.’” Id. (alteration

 in original) (quoting Osborne v. Ohio, 495 U.S. 103, 112 (1990)). He alleges that

 Attorney Tzovarras “misrepresented the evidence—a naked girl, sitting outside —

 constituted ‘child pornography’ . . ..” Id. This means, he contends, that his guilty

 plea is legally deficient because there is no factual basis for the child pornography

 element of the crime of possession of child pornography. Id.

       Mr. Goguen next argues that he is actually innocent of the possession of child

 pornography charge because he had no knowledge that there was any child

 pornography on his laptop computer. Id. at 5. Mr. Goguen asserts that the laptop on

 which the pornography was located was not his, that “Shannon,” the laptop’s owner,

 corroborated that she had left the laptop at Mr. Goguen’s residence, and that the

 laptop had been her ex-boyfriend’s. Id. Mr. Goguen further maintains that there was

 a password issue with the laptop, that he allowed “the computer kid,” Brandon, to

 access the laptop to fix the password issue, that Brandon had gone on the internet

 with the laptop, and that Brandon is not only a convicted sex offender but also

 subsequently robbed Mr. Goguen’s apartment. Id. Mr. Goguen points to caselaw that

 suggests that the Government must prove that the defendant had exclusive access to



                                          11
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 12 of 65          PageID #: 2329



 the computer before it attributes child pornography found on the computer to a

 particular defendant. Id.

              3.     Constitutionally Infirm Predicate for the New Criminal
                     Charge and Revocation

       It is difficult to understand Mr. Goguen’s point on this subheading. Id. at 6.

 As best the Court understands it, Mr. Goguen is arguing that because the underlying

 conviction is unconstitutional, the Government may not proceed with a violation of

 supervised release premised on an illegal conviction or a new criminal charge

 premised on evidence obtained through search and arrest warrants based on the

 illegal conviction and related supervised release conditions. Id. The Court is not

 clear whether by conviction, Mr. Goguen is referring to his 1996 Connecticut

 conviction, his 2012-13 federal conviction, or both. In any event, Mr. Goguen believes

 that he should have the right to challenge the validity of the predicate convictions in

 this case. Id.

              4.     Double Jeopardy

       Mr. Goguen maintains that a punishment both for new criminal conduct and

 for violating the terms of supervised release constitutes a violation of the Double

 Jeopardy Clause of the United States Constitution. Id. at 7. Citing Johnson v. United

 States, 529 U.S. 624, 700 (2000), Mr. Goguen argues that the Government may not

 charge the same conduct as a violation of supervised release and a new criminal

 offense. Def.’s Mot. at 7. Mr. Goguen claims this Court “views revocation as ‘serv[ing]

 to punish the violation of the supervised release,” not the original offense. Id.




                                           12
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 13 of 65         PageID #: 2330



 (alteration in original) (quoting United States v. Goguen, 218 F. Supp. 3d 111, 126-27

 (D. Me. 2016)).

               5.   The Sex Offender Treatment                 Program:         Adult
                    Pornography Prohibition

       Mr. Goguen focuses on the provision of his SOTP that prohibits him from

 possessing adult pornography. Id. at 8. Mr. Goguen contends that courts have

 expressed skepticism whether a court could order as a condition of supervised release

 that an adult be prohibited from possessing adult pornography and he argues that it

 is equally improper for a court to do so through conditions of a SOTP. Id. He adds

 that the SOTP contract was void because it was procured or induced by fraud and

 deceit. Id.

               6.   The Sex Offender Treatment Program: No Prohibition
                    After September 2013 Against Adult Pornography

       Mr. Goguen says that, as a factual matter, after September 2013, there was no

 contract in effect between his SOTP and himself that prohibited his possession of

 adult pornography. Id. at 9. He contends that the Court terminated his SOTP

 contract when it earlier terminated his supervised release. Id.

               7.   The Sex Offender Treatment Program: The May 2013
                    Contract’s Enforceability

       Mr. Goguen says that his consent to the search condition as an added condition

 of supervised release was caused by coercion and duress by the USPO and is neither

 binding nor enforceable. Id. He again asserts that the SOTP contract is void because

 of inducement by fraud and deceit, specifying a threat of criminal prosecution as the

 improper means of inducing him to enter the contract. Id.

                                          13
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 14 of 65        PageID #: 2331



               8.     Attorney     Tzovarras’ Deficient Performance  as
                      Justification for a Withdrawal of Guilty Plea and
                      Admission Before Sentencing

       Mr. Goguen asserts that a defense lawyer’s deficient performance may justify

 the withdrawal of a guilty plea before the imposition of sentence. Id. at 10 (citing

 United States v. Fernández-Santos, 856 F.3d 10, 17-18 (1st Cir. 2017)). Mr. Goguen

 claims that Attorney Tzovarras’ representation was ineffective because he failed or

 refused to challenge Mr. Goguen’s 1996 conviction for Sexual Assault in the Second

 Degree. Id. at 11-12.

       Next, Mr. Goguen criticizes Attorney Tzovarras for failing to investigate the

 conditions of supervised release in effect as of November 2015. Id. at 12. Mr. Goguen

 asserts that Attorney Tzovarras erroneously conceded that the Government had the

 right to search his computer in November 2015 if reasonable suspicion of contraband

 existed.    Id.    Mr. Goguen also claims that Attorney Tzovarras “adamantly

 misrepresented” to him the issues Attorney Tzovarras had raised in a motion to

 suppress.    Id.   Mr. Goguen says that Attorney Tzovarras failed to adequately

 investigate the credibility of a key Government informant and to develop facts that

 would have corroborated Mr. Goguen’s defense. Id. at 13. These matters include

 what Mr. Goguen knew about the laptop on which the Government found the child

 pornography, whether Mr. Goguen worked at the Together Place Food Pantry in

 September or October 2015, who the confidential informant was, and whether the

 confidential informant had an improper motive. Id. Mr. Goguen also observes that

 the probation officer (PO) searched the laptop before a search warrant was obtained



                                          14
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 15 of 65         PageID #: 2332



 and, in his view, Attorney Tzovarras did not know the conditions for a search of the

 computer and failed to perform an adequate investigation of the facts leading to the

 search. Id. at 14. In addition, citing Riley v. California, 573 U.S. 373 (2014), Mr.

 Goguen maintains that Attorney Tzovarras failed to press whether the PO legally

 seized and searched his computer without first obtaining a search warrant. Def.’s

 Mot. at 14.

       Mr. Goguen claims that the USPO

       engaged in a relentless pattern of unethical, unlawful, and outrageous
       misconduct since [PO] Oswald first illegally and unlawfully seized [Mr.
       Goguen’s] laptop on 23 May 2013; threats to seize [his] freedom if [he]
       did not consent to surrender [his] Fourth Amendment rights; illegal
       sentencing schemes; fraud on the court; illicit exploitation of SOTP to
       circumvent due process; and a number of other acts of misconduct
       including deliberately interfering with and depriving [him] of [his]
       religious freedom.

 Id. at 15. Contending that the November 2015 search and seizure was precipitated

 by an illegal search and seizure in May 2013, Mr. Goguen says that Attorney

 Tzovarras should have argued that the fruit of the poisonous tree must be excluded.

 Id. Mr. Goguen also says that Attorney Tzovarras should have challenged the search

 of his residence, including his computer, because there was no corroboration of the

 tip by an anonymous informant. Id. at 16-17. Further, Mr. Goguen faults Attorney

 Tzovarras for failing to move for a Franks hearing, see Franks v. Delaware, 438 U.S.

 154 (1978), seeking to discredit not only the informant but also the USPO. Def.’s Mot.

 at 18-19. He next argues that Attorney Tzovarras should have pressed a trespassory

 test and the argument that the USPO violated his reasonable expectation of privacy

 in his own home. Id. at 20.

                                          15
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 16 of 65             PageID #: 2333



       Mr. Goguen is also critical of Attorney Tzovarras’ performance during the

 Federal Rule of Criminal Procedure 11 hearing in the new criminal case and the

 admission in the revocation case. Id. at 21. First, he says that Attorney Tzovarras

 misinformed him as to the viability of many of the theories listed above as well as the

 possibility of entering into a conditional plea of guilty, reserving the right to challenge

 these issues on appeal. Id. He also claims that Attorney Tzovarras advised him that

 the more probable than not standard of proof would be applicable not only to the

 revocation petition but also to the new criminal charge. Id.

       To support this part of his motion, Mr. Goguen attached various letters to or

 from Attorney Tzovarras to his motion. Def.’s Mot., Attachs. 1-4.

              9.     Attorney Bourget’s Deficient Performance as Justification
                     for a Withdrawal of Guilty Plea and Admission Before
                     Sentencing

       Mr. Goguen is also sharply critical of Attorney Ronald Bourget’s

 representation. Def.’s Mot. at 22-23. He contends that Attorney Bourget had a

 conflict of interest. Id. at 22. He charges that Attorney Bourget was not familiar

 with the law and not interested in investigating the facts. Id. Mr. Goguen is also

 displeased with Attorney Bourget’s formulation of the earlier motion to withdraw

 guilty plea and admission that the Court denied. Id. In Mr. Goguen’s view, Mr.

 Bourget’s selection of the arguments and his refusal to present issues Mr. Goguen

 thought were important, including a duress argument, contributed to the failure of

 the earlier-rejected motion to withdraw. Id. at 22-23.




                                             16
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 17 of 65           PageID #: 2334



       To support this part of his argument, Mr. Goguen attached three letters he

 wrote Attorney Bourget to his motion. Def.’s Mot., Attachs. 5-7.

              10.    Governmental and Judicial Misconduct

       Citing Ferrara v. United States, 456 F.3d 278 (1st Cir. 2006), Mr. Goguen

 argues that the government’s failure to disclose material evidence may be sufficient

 for a court to grant a motion to withdraw guilty plea. Def.’s Mot. at 24. Mr. Goguen

 contends that “a history of both governmental misconduct and judicial misconduct

 was material to [Mr. Goguen’s] choice of whether to plead guilty” and so the

 misconduct satisfies this standard. Id.

       Specifically, Mr. Goguen argues that a PO made multiple false statements that

 resulted in the illegal search and seizure of the laptop, the failure of his motion to

 suppress evidence, and ultimately his decision to plead guilty. Id. at 25-26. He relies

 on the precept that the government cannot knowingly use false evidence to obtain a

 tainted conviction. Id. Mr. Goguen also claims that this Court deprived him of his

 due process rights, which contributed to inducing his guilty plea. Id. at 27-28. Mr.

 Goguen’s arguments on this point overlap with his request for recusal, which the

 Court denied. See Recusal Order at 38.

       B.     The Government’s Response

              1.     Attorney Tzovarras’ Affidavit

       In accordance with this Court’s order that allowed him to respond to Mr.

 Goguen’s multiple accusations against him, Attorney Hunter Tzovarras completed an

 affidavit. Gov’t’s Opp’n, Attach. 1, Aff. of Hunter Tzovarras (Tzovarras Aff.). Attorney



                                           17
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 18 of 65         PageID #: 2335



 Tzovarras states that he has been licensed as an attorney in the state of Maine and

 in the United States District Court since 2009 with a practice primarily focused on

 criminal defense. Id. ¶¶ 1-2. Attorney Tzovarras states that he has represented over

 1000 clients in criminal matters, about forty of whom have been federally charged.

 Id. ¶ 3. He states he has represented six defendants, not including Mr. Goguen,

 facing child pornography charges in federal court. Id.

       Turning to Mr. Goguen’s claim that Attorney Tzovarras gave him inaccurate

 advice about whether the image attached to the prosecution version met the legal

 definition of child pornography, Attorney Tzovarras recalls that he viewed the image

 filed under seal with Mr. Goguen in the courtroom before Mr. Goguen entered the

 guilty plea to the new criminal conduct. Id. ¶¶ 5-7. Although Attorney Tzovarras

 does not remember the image, he says that he does recall concluding that it met the

 legal definition of child pornography and contained an image of a prepubescent minor.

 Id. ¶¶ 8-9. Attorney Tzovarras states that he was familiar with the federal definition

 of child pornography and would not have advised Mr. Goguen that an image of a

 “naked girl sitting outside” alone would have met that definition. Id. ¶¶ 10-11.

       Attorney Tzovarras next addresses Mr. Goguen’s claim that he gave him

 erroneous legal advice concerning whether the Government could prove that he

 possessed the images of child pornography on the laptop. Id. ¶ 12. In his motion, Mr.

 Goguen alleges that he did not know that there were any images of child pornography

 on the laptop and that Attorney Tzovarras failed to conduct an adequate investigation

 as to whether Mr. Goguen, as opposed to other persons, downloaded the images.



                                          18
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 19 of 65           PageID #: 2336



 Def.’s Mot. at 5, 13. In response, Attorney Tzovarras states that before Mr. Goguen

 pleaded guilty, Attorney Tzovarras sent Mr. Goguen “all of the written discovery

 materials provided by the Government, including the computer forensic report, that

 set forth the Government’s evidence as to the child pornography on the laptop seized.”

 Tzovarras Aff. ¶ 13. Attorney Tzovarras says that he reviewed “the computer forensic

 file at the U.S. Attorney’s office, and hired a computer forensic expert to review the

 materials.” Id. ¶ 14. Attorney Tzovarras says that he discussed with Mr. Goguen

 “the location of the child pornography materials on the laptop,” “including where the

 files were located, when the files were accessed on the laptop . . . and other materials

 accessed on the laptop in the same timeframe as the child pornography and when it

 was alleged the computer was in Mr. Goguen’s possession.” Id. ¶ 15. Attorney

 Tzovarras states that he “discussed with Mr. Goguen all of the above evidence and

 how a jury could make the inference that Mr. Goguen was the person who accessed

 the child pornography on the laptop.” Id. ¶ 16. Attorney Tzovarras states that he

 “informed Mr. Goguen prior to his entry of the guilty plea as to the elements of the

 offense he was pleading guilty to, including the element that the Government must

 prove he knowingly possessed child pornography in order to be found guilty.” Id.

 ¶ 17. Attorney Tzovarras further states that he

       would not have told Mr. Goguen that simply possessing the laptop itself
       was sufficient to convict him of the charge, but advised Mr. Goguen that
       having possession of the laptop at the times it’s alleged the child
       pornography was accessed on the computer is evidence a fact-finder
       could consider in determining whether he knowingly possessed the
       illegal materials.

 Id. ¶ 18.

                                           19
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 20 of 65         PageID #: 2337



       In his motion, Mr. Goguen alleges that Attorney Tzovarras failed to undertake

 an adequate investigation of the underlying facts; specifically, Mr. Goguen claims

 that Attorney Tzovarras failed to investigate whether the laptop was password

 protected, whether Mr. Goguen had possession of the laptop at crucial times, whether

 the confidential informant had correctly alleged that Mr. Goguen was working at the

 Together Place Food Pantry, and whether the confidential informant was biased

 against Mr. Goguen.     Def.’s Mot. at 13.    Attorney Tzovarras reiterates that he

 reviewed the Government’s forensic report, he hired his own computer forensic

 expert, his forensic expert found no issues with the Government’s forensic report, and

 he met with Mr. Goguen and went over the experts’ reports before Mr. Goguen

 entered a guilty plea. Tzovarras Aff. ¶¶ 20-23. Regarding the password issue,

 Attorney Tzovarras states that he does not recall whether Mr. Goguen raised a

 password issue, but that if he had done so, Attorney Tzovarras would have raised the

 issue with his computer forensic expert and he has “no notes of this being done.” Id.

 ¶ 24. Attorney Tzovarras affirms that the discovery revealed that Mr. Goguen had

 in fact not worked at the Together Place Food Pantry and therefore no further

 investigation was needed on this point. Id. ¶ 25. Regarding the identity of the

 informant, Attorney Tzovarras states that he asked the PO whether the anonymous

 tip to the USPO had been recorded and the PO informed him that it had not and that

 the PO did not know the identity of the informant. Id. ¶ 26. Attorney Tzovarras says

 that Mr. Goguen provided him with the name of the person he thought was the

 informant and if the matter had gone to trial, Attorney Tzovarras intended to



                                          20
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 21 of 65        PageID #: 2338



 subpoena the person and challenge his credibility at trial.    Id. ¶ 27.   Attorney

 Tzovarras states that he did not subpoena the alleged informant to testify at the

 suppression hearing because his testimony was not relevant to the issues presented

 at the suppression hearing. Id.

       In his motion, Mr. Goguen alleges that Attorney Tzovarras misinformed him

 that the Government’s burden of proof for the new criminal charge was only more

 probable than not, not beyond a reasonable doubt. Def.’s Mot. at 21. Attorney

 Tzovarras denies that he misinformed Mr. Goguen about the Government’s burden

 of proof for the new criminal charge. Tzovarras Aff. ¶ 29.

              2.    The Government’s Memorandum

       In its opposition, the Government first references Mr. Goguen’s prior motion

 to withdraw guilty plea and admission and incorporates its response to his earlier

 motion as well as this Court’s analysis of that motion, which the Government

 contends is correct. Gov’t’s Opp’n at 2. The Government also notes that some of the

 issues have no bearing on whether Mr. Goguen should be allowed to withdraw his

 guilty plea and admission and that the Court and the Magistrate Judge previously

 ruled on issues Mr. Goguen now presents. Id.

       The Government turns to Mr. Goguen’s explanations for why he delayed filing

 the motion to withdraw. Id. at 3. The Government notes that the Court addressed

 this issue in its September 6, 2019, order denying Mr. Goguen’s earlier-filed motion

 to withdraw guilty plea and admission. Id. (citing Order on Mot. to Withdraw Plea

 and Admission at 43-46). The Government argues that the “‘defenses’ [Mr. Goguen]



                                          21
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 22 of 65         PageID #: 2339



 sees to the pending case [a]re not defenses at all.” Id. The Government explains that

 Mr. Goguen’s claims of actual innocence of the 1996 sexual assault conviction and the

 2012-13 SORNA conviction can only be challenged on direct appeal or through a

 habeas corpus petition. Id. (citing Goguen v. United States, No. 1:19-cv-00351-JAW,

 2020 U.S. Dist. LEXIS 53022 (Mar. 27, 2020)).

       Next, the Government addresses Mr. Goguen’s claim that the image attached

 to the prosecution version in the possession of child pornography case is not actually

 child pornography. Id. The Government reviews the guilty plea colloquy, which it

 says met the standards of Rule 11; the fact that the attachment was not the only

 image of child pornography Mr. Goguen downloaded, but only an exemplar; and

 Attorney Tzovarras’ affidavit in which he states that he viewed the attached image

 and concluded that it met the definition of child pornography and had hired and

 received a report from an expert in computer forensics. Id. at 3-4.

       The Government describes Mr. Goguen’s accusations about his access to the

 laptop and knowledge of its contents as “simply false.” Id. at 4. The Government

 notes that Mr. Goguen acknowledged at his Rule 11 that he “downloaded and

 possessed images and videos of children engaged in sexual acts.” Id. (citing Order on

 Mot. to Withdraw Plea and Admission at 27-28). The Government observes that

 before Mr. Goguen made this “important admission,” he “had reviewed the evidence,

 hired a computer forensic expert to review the discovery and the law enforcement

 forensic report, and had discussed the evidence and the forensics with his attorney.”

 Id. (citing Tzovarras Aff. ¶¶ 12-18). The Government points to the law enforcement



                                          22
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 23 of 65         PageID #: 2340



 report that itemized numerous images and videos of child pornography on the laptop

 and internet searches for Attorney Michael Waxman, who had previously represented

 Mr. Goguen. Id. at 5.

       Turning to Mr. Goguen’s claim that the conviction that led to his being placed

 on supervised release was invalid, making the search the USPO conducted illegal,

 the Government notes that Mr. Goguen did not appeal the SORNA conviction and

 that this Court already determined that the search of Mr. Goguen’s computer was

 valid under the existing supervised release conditions. Id. at 6 (citing Order on Mot.

 to Withdraw Plea and Admission at 36-37).

       The Government says that Mr. Goguen’s double jeopardy argument has “no

 merit . . ..” Id. Citing United States v. Rentas-Felix, 235 F. Supp. 3d 366, 379-80

 (D.P.R. 2017), the Government says that Mr. Goguen is wrong about double jeopardy

 in claiming that the same conduct cannot be used as a basis for a new criminal charge

 and a revocation of supervised release. Id.

       The Government is openly skeptical of some of Mr. Goguen’s claims against

 Attorney Tzovarras and argues that none of Mr. Goguen’s additional legal issues

 would have been meritorious. Id. at 7-9.

       As for Mr. Goguen’s dissatisfaction with Attorney Bourget, the Government

 points out that Attorney Bourget did not represent Mr. Goguen at the time he entered

 his guilty plea and admitted the supervised release violations. Id. at 9. Therefore,

 the Government says, Attorney Bourget’s efforts as Mr. Goguen’s defense counsel

 cannot provide a basis for him to withdraw his guilty plea and admission. Id.



                                            23
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 24 of 65         PageID #: 2341



       Finally, as regards Mr. Goguen’s allegations of governmental misconduct, the

 Government says that his arguments “have no merit, have no relevance to the

 defendant’s pending motion, or have been considered and rejected by this Court.” Id.

       C.     Robert Goguen’s Reply

       In his reply, Mr. Goguen notes that he recently filed another motion (referring

 to the motion for indicative ruling), which sets forth “grave judicial errors (and

 possible government misconduct)” that he says deprived him of due process and

 warrant relief. Def.’s Reply at 1. Mr. Goguen then incorporates into his reply his

 contentions against Attorney Jon Haddow in his motion for indicative ruling. Id. at

 2.

       He argues that the Government does not contest his factual allegations or

 rebut his legal arguments for many of his claims. Id. Specifically, Mr. Goguen asserts

 that the Government does not dispute his contentions that the 1996 sexual assault

 conviction in Connecticut is constitutionally infirm and that he is actually innocent

 of both the 1996 conviction and the 2012-13 SORNA conviction. Id. at 3. Mr. Goguen

 also says that the Government does not dispute his claim that he asked Attorney

 Tzovarras to withdraw his guilty plea and admission and Attorney Tzovarras failed

 or refused to do so. Id. at 4.

       Regarding the Government’s response to his assertion that the image of child

 pornography attached to the prosecution version did not amount to child

 pornography, Mr. Goguen notes that the Government failed to refer to the so-called

 Dost factors in analyzing the image. Id.; see United States v. Dost, 636 F. Supp. 828,



                                          24
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 25 of 65          PageID #: 2342



 832 (S.D. Cal. 1986), aff’d sub nom. United States v. Weigand, 812 F.2d 1239 (9th Cir.

 1987), aff’d, 813 F.2d 1231 (9th Cir. 1987).

        Mr. Goguen is unimpressed with the Government’s arguments about his access

 to the laptop, arguing that the Government did not contest any of his asserted facts.

 Id. at 4-5. He concludes that he “stand[s] by” his prior argument. Id. at 5.

        Mr. Goguen reiterates his view that as he was not guilty of the 1996

 Connecticut conviction, he could not be guilty of the SORNA violation. Id. at 5-6. In

 doing so, he reiterates the arguments he raised in his pending motion. Id. He also

 argues that the Government “now attempts to mislead the Court to believe that

 USPO’s search of the laptop in November 2015 was somehow authorized by the May

 2013 search condition, which the Government insists [he] consented to.” Id. at 6. He

 states that the Court “recently recognized there was no condition permitting USPO

 to search the laptop in 2015; ‘I suspect that using the phrase “agreed upon,” I thought

 the earlier condition was in the revocation judgment.’” Id. (quoting Recusal Order at

 31).

        Mr. Goguen also “stand[s] by” his double jeopardy argument. Id. at 7.

        Mr. Goguen restates his arguments about the SOTP and his accusations that

 the Government used the terms of the SOTP as a “Trojan Horse” to gain entry to his

 home and the laptop. Id.

        For the remainder of the reply, Mr. Goguen reiterates that the Government

 “does not dispute or contest any of the facts or correlating evidence, nor raises any

 legal challenge . . ..”   Id. at 7-12.     He also claims that the Government



                                           25
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 26 of 65                       PageID #: 2343



 “inappropriately attempts to distract the Court” by stating that the Court rejected

 claims raised in Attorney Bourget’s “deficient motion” and by raising unrelated

 claims of ineffective assistance of counsel and then stating that Mr. Goguen failed to

 show deficient performance on these claims. Id. at 9.

        Mr. Goguen acknowledges that the Government disputes the facts supporting

 his allegation that judicial misconduct led to his entry of a guilty plea and admission.

 Id. at 12. Again, however, Mr. Goguen “stand[s] by” his argument. Id. Finally, Mr.

 Goguen expressly rejects some portions of Attorney Tzovarras’ affidavit. Id. at 13-14.

 III.   LEGAL STANDARDS

        A defendant may withdraw a guilty plea before he is sentenced if he or she “can

 show a fair and just reason for requesting the withdrawal.”                     FED. R. CRIM. P.

 11(d)(2)(B). Under this standard, courts consider:

        [1] whether the plea was voluntary, intelligent, knowing and in
        compliance with Rule 11; [2] the strength of the reasons offered in
        support of the motion [to withdraw]; [3] whether there is a serious claim
        of actual innocence; [4] the timing of the motion; and [5] any prejudice
        to the government if the withdrawal is allowed.

 United States v. Dunfee, 821 F.3d 120, 127 (1st Cir. 2016) (some alterations in

 original) (quoting United States v. Isom, 580 F.3d 43, 52 (1st Cir. 2009)). 5 The “core

 concerns of Rule 11—whether the plea was voluntary, intelligent, and knowing—are

 the most important factors to consider.” Isom, 580 F.3d at 52 (citations and internal

 quotation marks omitted). “A defendant does not have an ‘unfettered right to retract


 5       Another possible factor is whether the plea was pursuant to a plea agreement. See United
 States v. Caramadre, 807 F.3d 359, 366 (1st Cir. 2015). In Mr. Goguen’s case, there was no plea
 agreement at either his original conviction and sentencing or his guilty plea for new criminal conduct
 and revocation admission, and this factor is not applicable.

                                                  26
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 27 of 65          PageID #: 2344



 a guilty plea’ and he bears the burden to establish a fair and just reason for

 withdrawal.” Dunfee, 821 F.3d at 127 (quoting United States v. Merritt, 755 F.3d 6,

 9 (1st Cir. 2014)).

 IV.    DISCUSSION

        A.     Whether the Plea was Voluntary, Intelligent, and Knowing

        The First Circuit has written that “whether the defendant’s guilty plea was

 entered voluntarily, intelligently, and knowingly is regarded as the ‘most significant’

 of the relevant factors.” Id. (quoting United States v. Cotal-Crespo, 47 F.3d 1, 3 (1st

 Cir. 1995)). The First Circuit focuses first on whether the trial court followed the

 requirements of Rule 11 at the hearing during which the defendant entered a guilty

 plea. Id. Unlike his earlier motion, in this pro se motion to withdraw guilty plea and

 admission, Mr. Goguen makes no claim that the Court failed to comply with

 requirements of Rule 11. See United States v. Goguen, Nos. 1:11-cr-00003-JAW, 1:16-

 cr-00167-JAW, 2019 U.S. Dist. LEXIS 152148, at *15-38 (D. Me. Sept. 6, 2019).

        Here, Mr. Goguen “solemnly admitted in open court that he [was] in fact guilty

 of the offense with which he [was] charged . . ..” Lefkowitz v. Newsome, 420 U.S. 283,

 288 (1975) (quoting Tollett v. Henderson, 411 U.S. 258, 267 (1973)). The law generally

 holds a defendant to the representations he makes to a court, United States v. Gates,

 709 F.3d 58, 69 (1st Cir. 2013), and “declarations in open court carry a strong

 presumption of verity . . ..”   Dunfee, 821 F.3d at 128 (quoting United States v.

 Santiago Miranda, 654 F.3d 130, 138 (1st Cir. 2011) (quoting Blackledge v. Allison,

 431 U.S. 63, 74 (1977))).       Accordingly, Mr. Goguen “may not thereafter raise



                                           27
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 28 of 65           PageID #: 2345



 independent claims relating to the deprivation of constitutional rights that occurred

 prior to the entry of the guilty plea.” Lefkowitz, 420 U.S. at 288 (quoting Tollett, 411

 U.S. at 267).

       These principles are especially forceful in Mr. Goguen’s case. By September

 15, 2017, when he entered his guilty plea and admitted the supervised release

 violations, Mr. Goguen had become a seasoned litigator, both with his defense lawyers

 and representing himself. Ever since his 1996 guilty plea in Connecticut to the sexual

 assault charge, Mr. Goguen has persistently challenged the repercussions of his

 decision, and he continued to actively litigate his SORNA case in this Court after he

 pleaded guilty and was sentenced.

       By September 15, 2017, there were already one hundred and ninety-two docket

 entries in docket number 1:11-cr-00003-JAW. On November 14, 2011, after pleading

 guilty to the SORNA violation on July 14, 2011, Mr. Goguen filed a pro se motion to

 withdraw his guilty plea together with a motion for his then counsel Don Brown to

 withdraw. Pro Se Mot. by Def. for Donald Brown to Withdraw as Attorney and to

 Withdraw Plea of Guilty (ECF No. 51). In this motion, Mr. Goguen made arguments

 less well developed but similar to the arguments he is now making: that Attorney

 Brown had failed to perform an adequate investigation before Mr. Goguen entered

 his guilty plea, that Attorney Brown had misinformed him about the correct law, that

 Attorney Brown had unduly pressured him to plead guilty, and that he was innocent

 of the SORNA violation to which he had pleaded guilty. Id. at 1-3.




                                           28
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 29 of 65        PageID #: 2346



       After the Court granted Mr. Goguen’s pro se motion for Attorney Brown to

 withdraw and appointed Attorney Jon Haddow, Oral Order Granting Mot. for

 Attorney Brown to Withdraw as Attorney (ECF No. 58), Attorney Haddow formally

 withdrew the pro se motion to withdraw guilty plea on May 22, 2012, and requested

 that the Court set Mr. Goguen’s sentencing hearing for a time after a trial in Maine

 state court was completed. Def.’s Notice of Withdrawal of Mot. to Withdraw Guilty

 Plea with Mot. to Set Sentencing After Def.’s Trial in State Ct. Proceedings (ECF No.

 67). The Court granted the motion to withdraw the motion to withdraw guilty plea

 on June 13, 2012, before proceeding to a sentencing hearing on September 14, 2012.

 Order Granting Mot. to Withdraw Pro Se Mot. to Withdraw Guilty Plea (ECF No. 68);

 Min. Entry (ECF No. 79); J. (ECF No. 80).

        Following his release from incarceration, the USPO petitioned to revoke Mr.

 Goguen’s supervised released on August 16, 2013, based on an allegation that Mr.

 Goguen had viewed adult pornography at the county law library. First Warrant Pet.

 On September 8, 2013, Mr. Goguen filed a pro se motion for Attorney Haddow to

 withdraw from his case based on Attorney Haddow’s alleged failure to comply with

 Mr. Goguen’s directives, obtain Mr. Goguen’s consent to legal actions, and present

 witnesses and arguments at his SORNA sentencing hearing, Mot. for Appointment of

 Counsel (ECF No. 109). Mr. Goguen withdrew his pro se motion for appointment of

 new counsel at the revocation hearing on September 23, 2013. Tr. of Proceedings,

 Final Revocation Hr’g at 2:10-20 (ECF No. 139) (Revocation Hr’g Tr.). Mr. Goguen

 then admitted the supervised release violation and the Court sentenced him to five



                                          29
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 30 of 65        PageID #: 2347



 months of imprisonment and thirty-one months of supervised release. Id. at 4:04-

 6:04; Min. Entry (ECF No. 112); Revocation J.

       On October 1, 2013, Mr. Goguen filed a pro se notice of appeal from the

 revocation judgment. Revocation Notice of Appeal. Then on October 28, 2013, Mr.

 Goguen filed a pro se motion for reconsideration, contending that he did not commit

 the violation he admitted to on September 23, 2013, and that “contrary to the

 prosecution’s statement in the court during the hearing, [he] was never found

 watching anything and [made] no statement saying so.” Mot. for Recons. at 2 (ECF

 No. 125). He also objected to the conditions of supervised release that led to his

 revocation violation and to the conditions of supervised release the Court imposed at

 the September 23, 2013, revocation hearing. Id. at 3-7. On February 26, 2014, the

 Court denied Mr. Goguen’s motion for reconsideration, Order on Mot. for Recons.,

 Mot. for Possible Appointment of Counsel, and Mot. for Release of Seized Property

 (ECF No. 140), and on October 9, 2014, the Court of Appeals for the First Circuit

 affirmed the revocation judgment, concluding that Mr. Goguen’s “waiver of rights

 respecting his revocation hearing was knowing and voluntary and that the conduct

 of the revocation hearing otherwise was consistent with Fed. R. Crim. Proc. 32.1.”

 First Circuit J. The First Circuit also rejected Mr. Goguen’s complaint about the

 SOTP condition in the conditions of supervised release. Id.

       On November 13, 2015, the Government filed a second petition for revocation

 of supervised release. Second Warrant Pet. From November 13, 2015, to September

 15, 2017, Mr. Goguen filed through counsel a complex motion concerning the



                                          30
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 31 of 65         PageID #: 2348



 applicability of a five-year statutory minimum for the revocation violation and a

 motion to suppress evidence that resulted in an evidentiary hearing, as well as a

 motion in limine in his case for new criminal conduct. See Order on Mem. in Opp’n

 to Gov’t’s Req. to Apply Penalty Ranges under 18 U.S.C. § 3583(k) (ECF No. 170);

 Recommended Decision on Mot. to Suppress (ECF No. 186; ECF No. 44) (Suppression

 Recommended Decision); Suppression Order; Mot. in Limine Order.

       In addition to the litigation in these cases, the PSR in this case confirms that

 Mr. Goguen had been convicted of criminal offenses in the courts of Connecticut and

 Massachusetts at the time of his guilty plea and admission and had a criminal history

 category of IV. Presentence Investigation Report ¶¶ 28-35, 37.

       The point of this recitation is that when Mr. Goguen appeared before the Court

 on September 15, 2017, he was acutely aware of the serious consequences that flow

 from entering a plea of guilty to a criminal charge and, more than many defendants,

 Mr. Goguen could not claim ignorance of the criminal justice system in federal and

 state court.

       Finally, the Court notes that it extensively addressed Mr. Goguen’s assertions

 that his plea to the new criminal conduct and his admission of the revocation

 violations were not knowing and voluntary in its September 6, 2019, order denying

 his motion to withdraw guilty plea and admission. Order on Mot. to Withdraw Plea

 and Admission at 1-49.     To the extent Mr. Goguen’s pro se motion revisits the

 arguments the Court addressed on the knowing and voluntary nature of his guilty

 plea and admission, the Court reaffirms its September 6, 2019, order.



                                          31
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 32 of 65           PageID #: 2349



       In summary, the Court affirms its finding and conclusion that on September

 15, 2017, Mr. Goguen knowingly, intelligently, and voluntarily pleaded guilty to the

 new criminal charge of possession of child pornography and admitted the violations

 of the conditions of supervised release. This finding and conclusion is the “most

 significant” of the factors that the Court considers in rejecting Mr. Goguen’s motion

 to withdraw his guilty plea and admission. Dunfee, 821 F.3d at 127.

       B.     The Strength of the Reason for Withdrawal

              1.     Actual Innocence

                     a.     Whether the Image Met the Definition of Child
                            Pornography

       In his pro se motion to withdraw guilty plea and admission, Mr. Goguen asserts

 for the first time that the image of child pornography attached as a sealed exhibit to

 the prosecution version in the possession of child pornography case does not meet the

 legal definition of child pornography. Def.’s Mot. at 4. This claim is frivolous.

       To begin, the gravamen of the new criminal charge against Mr. Goguen was

 that he possessed an image of child pornography. Possession Indictment at 1 (“On

 about November 10, 2015, in the District of Maine, defendant ROBERT GOGUEN

 knowingly possessed any material that contained an image of child pornography”).

 On September 13, 2017, before the revocation and Rule 11 hearing, the Government

 filed a prosecution version of the offense. Prosecution Version of Offense, United

 States v. Goguen, 1:16-cr-00167-JAW (D. Me. Sept. 13, 2017), ECF No. 62 (Prosecution

 Version). The prosecution version expressly alleged that Mr. Goguen possessed an

 image of child pornography and further stated that there were “[s]everal images of

                                           32
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 33 of 65          PageID #: 2350



 child pornography and videos of child pornography . . . located in the allocated space

 of the Hard Drive.” Id. at 1. The prosecution version explicitly stated that

        the images and videos saved in the allocated space of the Hard Drive
        included images and videos of children, under the age of twelve (12),
        engaged in sexual acts including oral sex and vaginal sex, with adults
        and other children. The defendant downloaded the images and videos
        of child pornography.

 Id. at 1-2.

        During the revocation and Rule 11 hearing, the Court asked Mr. Goguen about

 the contents of the prosecution version:

        THE COURT: Mr. Goguen, would you stand again, sir? Mr. Goguen, I
        have before me a prosecution version of the offense, which is dated
        September 13, 2017. It makes reference to an Exhibit A, which is under
        seal and contains an image of child pornography. Have you reviewed
        the prosecution version of the offense and have you looked at Exhibit A?

        THE DEFENDANT: I have, Your Honor.

        THE COURT: Now, this is a very important document, correct?

        THE DEFENDANT: Yes, sir.

        THE COURT: It basically sets forth in some detail what it is the
        Government says you did to commit this crime. Do you understand?

        THE DEFENDANT: Yes, sir.

        THE COURT: Did you look at it carefully to make certain that it is
        accurate?

        THE DEFENDANT: I have, Your Honor.

        THE COURT: And, again, Mr. Goguen, I have a very important question
        for you and require an honest and truthful answer. Do you disagree in
        any way with what is set forth in the prosecution version of the offense?

        THE DEFENDANT: I do not, Your Honor.



                                            33
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 34 of 65            PageID #: 2351



       THE COURT: Is the information set forth in the prosecution version of
       the offense true to your own personal knowledge?

       THE DEFENDANT: It is, Your Honor.

 Tr. of Proceedings, Partial Final Revocation & Change of Plea Hr’g at 19:17-20:17

 (ECF No. 285; ECF No. 112) (Revocation/Rule 11 Tr.).

       Based on this colloquy, the Court needs go no further.           In admitting the

 contents of the prosecution version, regardless of whether an image was attached or

 what the attached image depicted, Mr. Goguen admitted committing the crime of

 possession of child pornography. Specifically, he admitted downloading images and

 videos of children under twelve engaged in oral and vaginal sex with adults and other

 children, and by this description alone, the images and videos meet the statutory

 definition of child pornography. See 18 U.S.C. § 2256(2)(B), (8)(A).

       In addition, Mr. Goguen admitted that an image from the allocated space of

 the Hard Drive was attached to the prosecution version under seal as Exhibit A:

       THE COURT: And do you agree that the image that is set forth in
       Exhibit A is an image of a child under the age of twelve or alternatively
       a prepubescent minor?

       THE DEFENDANT: Yes, Your Honor.

 Id. at 20:18-21.

       To the extent that Mr. Goguen’s motion to withdraw his guilty plea and

 admission focuses on this image attached as Exhibit A and alleges that Attorney

 Tzovarras gave him inaccurate advice about the legal definition of child pornography

 and that the image does not meet the legal definition of child pornography, the Court

 rejects Mr. Goguen’s claims. Attorney Tzovarras has sworn by affidavit that he was

                                          34
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 35 of 65             PageID #: 2352



 aware of the federal definition of child pornography, that he viewed the image and

 concluded that it met that definition, and that he would not, as Mr. Goguen alleged,

 have told Mr. Goguen that an image of a naked child outside is sufficient to meet that

 definition. Tzovarras Aff. ¶¶ 6-11. The Court accepts Attorney Tzovarras’ sworn

 statements as true.

        Finally, to resolve any loose end, the Court retrieved Exhibit A to the

 prosecution version from the Court vault and reviewed the image. In Sullivan v.

 Marchilli, 827 F.3d 197 (1st Cir. 2016), the First Circuit discussed the United States

 Supreme Court’s “nudity ‘without more’” statement in New York v. Ferber, 458 U.S.

 747 (1982). Sullivan, 827 F.3d at 199 (quoting Ferber, 458 U.S. at 765 n.18); see also

 Osborne v. Ohio, 495 U.S. 103, 112 (1990) (“We have stated that depictions of nudity,

 without more, constitute protected expression”). The Sullivan Court analyzed the

 image in that case, which depicted a naked adolescent girl on a beach, and concluded

 that the image met the definition of child pornography because it “showed a lewd

 exhibition.” 827 F.3d at 200.

        In United States v. Silva, 794 F.3d 173 (1st Cir. 2015), the First Circuit

 discussed the term “lascivious” as used in federal child pornography statutes. Id. at

 181-82. The Silva Court noted that “lascivious is a ‘commonsensical’ term and that

 there is no exclusive list of factors—such as the so-called Dost factors—that must be

 met for an image (or film) to be lascivious.” Id. at 181 (citing United States v. Frabizio,

 459 F.3d 80, 85 (1st Cir. 2006)). At the same time, though not exclusive, the First

 Circuit has sometimes referred to the Dost factors in its analysis of whether an image



                                             35
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 36 of 65                           PageID #: 2353



 meets the statutory definition of sexually explicit conduct. 6 See Sullivan, 827 F.3d at

 199. Here, the image in Exhibit A is of a young girl, perhaps six or seven years of

 age, unquestionably prepubescent, fully naked, sitting on what appears to be a

 marble counter. The image is cropped so that her body takes up about ninety percent

 of the image. She is facing the camera, appears to be wearing lipstick, and her hair

 is placed over her left shoulder. Her right leg, cropped at the knee, is hanging over

 the counter and her left leg is tucked under her right thigh. Her arms are positioned

 in such a way that they do not cover any part of her body. Her genitals are clearly

 visible.

         Applying the Dost factors, the Court finds that the image meets the definition

 of child pornography. Although the girl’s genitals are not the focus of the image, she

 is entirely naked in a coy and suggestive pose in a setting and posture inappropriate

 for such a young girl. The Court finds that the image attached to the prosecution

 version as Exhibit A “show[s a] young [child] . . . fully nude and engaging in activities



 6       There are six Dost factors:
         (1) whether the focal point of the visual depiction is on the child's genitalia or pubic
         area;

         (2) whether the setting of the visual depiction is sexually suggestive, i.e., in a place or
         pose generally associated with sexual activity;

         (3) whether the child is depicted in an unnatural pose, or in inappropriate attire,
         considering the age of the child;

         (4) whether the child is fully or partially clothed, or nude;

         (5) whether the visual depiction suggests sexual coyness or a willingness to engage in
         sexual activity; [and]

         (6) whether the visual depiction is intended or designed to elicit a sexual response in
         the viewer.
 636 F. Supp. at 832.

                                                     36
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 37 of 65           PageID #: 2354



 that display[] [her] genitalia in a manner that . . . a jury reasonably could deem to be

 intended to sexually arouse the viewer.” United States v. Charriez-Rolón, 923 F.3d

 45, 53 (1st Cir. 2019) (some alterations in original) (internal quotation omitted).

 “[T]hat is enough to show that the image[ is] ‘lascivious.’” Id. (citing Silva, 794 F.3d

 at 181).

       Based on Mr. Goguen’s admission to the verbal description of the images and

 video on the computer and based on its review of the image attached to the

 prosecution version, the Court firmly rejects Mr. Goguen’s contention that he is

 actually innocent because he did not possess images that meet the statutory

 definition of child pornography.

                     b.     Access to Computer

       Mr. Goguen’s second point about his actual innocence is his current contention

 that the Government could not prove that he was the individual who downloaded the

 child pornography onto the laptop. Def.’s Mot. at 5. In fact, he accuses Brandon “the

 computer kid” of being the true culprit. Id.

       The Court rejects Mr. Goguen’s claim of actual innocence as it relates to this

 point. At the revocation and Rule 11 hearing, Mr. Goguen did not couch his admission

 as an acknowledgement that the Government could sustain its burden of proof;

 instead, Mr. Goguen admitted that he “downloaded the images and videos of child

 pornography.” Prosecution Version at 2. To believe Mr. Goguen’s current claim of

 innocence would require the Court to disbelieve his earlier admission of guilt before

 the Court. In other words, Mr. Goguen now says that the Government could have not



                                           37
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 38 of 65                        PageID #: 2355



 proven a fact that he admitted, a fact uniquely within his own personal knowledge,

 that is, whether he was the person who downloaded the child pornography onto the

 laptop.

        Even without the admission, the Government’s case against Mr. Goguen,

 though circumstantial, would have been enough for a jury to conclude that he was

 the person who downloaded the child pornography onto the laptop. In its response to

 Mr. Goguen’s motion to suppress, the Government noted Mr. Goguen’s possession of

 the laptop, his nervous appearance before the PO, and his equivocal and perhaps

 evasive responses to the PO’s questioning. Gov’t’s Resp. to Def.’s Mot. to Suppress

 Evid. Regarding New Criminal Charges and Supervised Release Revocation Hr’g

 (ECF No. 175; ECF No. 25). In its opposition to the pending motion, the Government

 also notes the nature of the internet searches on the laptop that occurred during the

 same timeframe as the downloading of child pornography. 7 Gov’t’s Opp’n at 5. In


 7       The Government refers to a forensic report confirming internet searches concerning legal
 malpractice and Attorney Michael Waxman around November 6, 2015. Gov’t’s Opp’n at 5.
         The Court’s docket reflects that Mr. Goguen filed a pro se lawsuit on August 30, 2011, against
 a number of government officials. See Aff. of Cassandra S. Shaffer, Esq., Attach. 7, Docket Record at
 1, Goguen v. Gilbair, 1:12-cv-00048-JCN (D. Me. Feb. 6, 2012), ECF No. 2. On July 5, 2013, Attorney
 Michael Waxman entered an appearance on behalf of Mr. Goguen. Entry of Appearance on Behalf of
 Pl., Robert Goguen, Gilbair, 1:12-cv-00048-JCN (D. Me. July 5, 2013), ECF No. 67. Attorney Waxman
 represented Mr. Goguen at a jury trial, which resulted in a defense verdict on October 9, 2015. Verdict
 Form, Gilbair, 1:12-cv-00048-JCN (D. Me. Oct. 9, 2015), ECF No. 131.
         On October 18, 2015, Mr. Goguen filed a pro se appeal and wrote on his notice of appeal that
 Attorney Waxman had “abandoned [his] case . . ..” Notice of Appeal, Gilbair, 1:12-cv-00048-JCN (D.
 Me. Oct. 18, 2015), ECF No. 134. On December 8, 2017, in another motion, Mr. Goguen engaged in a
 lengthy description of his problems with Attorney Waxman’s representation. Req for Relief from J. or
 Order and Req. for New Trial, Gilbair, 1:12-cv-00048-JCN (D. Me. Dec. 8, 2017), ECF No. 161. Mr.
 Goguen claimed that his attorney “was totally incompetent.” Id. at 10. One forensic report contained
 in a spreadsheet the Government attached to its opposition to Mr. Goguen’s motion in this case reveals
 numerous searches on or around November 6, 2015, for Michael Waxman and legal malpractice.
 Gov’t’s Opp’n, Attach. 3, Case Info at 1-5. These searches, given their nature and timing, suggest that
 Mr. Goguen was the person doing the searching.
         The Government then points to the forensic reports. Gov’t’s Opp’n at 5. The Government notes
 that in the April 19, 2016, forensic report, the examiner concluded that a user of the computer

                                                   38
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 39 of 65                       PageID #: 2356



 addition, Attorney Tzovarras obtained an independent forensic evaluation which did

 not offer any obvious exculpatory explanation. Gov’t’s Opp’n at 4; Tzovarras Aff.

 ¶¶ 14, 20-22.

        When a federal defendant elects to plead guilty to a crime, he necessarily

 weighs whether the Government could prove the case at trial against the benefits of

 a guilty plea, including the possibility of a three-level reduction for acceptance of

 responsibility under the United States Sentencing Guidelines. Attorney Tzovarras

 presented to Mr. Goguen the elements of the case and the Government’s evidence and

 Mr. Goguen, not Attorney Tzovarras, made the decision to plead guilty.                           See

 Revocation/Rule 11 Tr. at 5:05-11. 8 Mr. Goguen’s belated current conclusion—that

 if the matters had gone to trial or hearing, the Government could not have proven

 that he committed the crime and violations he admitted—is not a valid ground to

 allow him to withdraw his guilty plea and admission.

                 2.     The Prior Convictions




 downloaded on the same laptop with the Waxman searches eight images and five videos of child
 pornography during the month of November 2015. Id. (citing Gov’t’s Opp’n, Attach. 2, Forensic Exam.
 Report at 3).
         In his motion, Mr. Goguen insinuates that “the computer kid (Brandon) from upstairs” may
 have been responsible for the child pornography downloads. Def.’s Mot. at 5. But assuming a factfinder
 would have learned about the Waxman searches and the child pornography downloads occurring in
 the same timeframe, Mr. Goguen would have properly taken into consideration in deciding whether to
 enter his guilty plea and admission that a factfinder might find that the person who did the Waxman
 searches also downloaded the child pornography and that Mr. Goguen was that person.
 8       The revocation and Rule 11 transcript states:
         THE COURT: You understand that in deciding to plead guilty to the new criminal
         charge and admitting the probation or supervised release violation, you have a right
         to receive Mr. Tzovarras’s advice; however the decision as to whether to plead guilty
         or admit the violation is not Mr. Tzovarras’s, it is yours[. Do] you understand that?

        THE DEFENDANT: I do.
 Revocation/Rule 11 Tr. at 5:05-11.

                                                  39
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 40 of 65                     PageID #: 2357



        In his motion, Mr. Goguen presses his argument that Attorney Tzovarras

 should have challenged the legality of his underlying convictions and that Attorney

 Tzovarras’ failure to do so misled Mr. Goguen into admitting his guilt of the new

 criminal conduct and the revocation violations. Def.’s Mot. at 11-12. Mr. Goguen says

 that Attorney Tzovarras should have disputed the legality of the 1996 Connecticut

 and the 2012-13 federal convictions. Id. The 1996 Connecticut criminal judgment is

 long since final. 9 Regarding the 2012-13 SORNA judgment of this Court, Mr. Goguen

 had the right to appeal that conviction but elected not to do so, and the First Circuit

 recently affirmed the denial of a certificate of appealability for his § 2255 habeas

 corpus petition. 2020 First Circuit J.; Mandate (ECF No. 348). The Magistrate Judge

 correctly ruled that Mr. Goguen’s remedies were to be “found in 28 U.S.C. § 2255 or

 the appellate process,” Stone v. Holder, 859 F. Supp. 2d 48, 53 (D.C.C. 2012)), not in

 a motion to withdraw a guilty plea. See Goguen, 2020 U.S. Dist. LEXIS 53022, at *2

 (“The proper avenues for collaterally attacking a criminal judgment are a direct

 appeal or pursuant to a habeas corpus petition under 28 U.S.C. § 2255” (citing Olson

 v. United States, Civil Action No. 06-0565 (JR), 2006 U.S. Dist. LEXIS 84650, at *2-3

 (D.C.C. Nov. 21, 2006))). Even if Mr. Goguen’s argument is slightly different, namely

 that Attorney Tzovarras’ legal advice misled him, the argument stumbles at its

 premise: Attorney Tzovarras correctly informed Mr. Goguen that his purposed legal




 9       Mr. Goguen unsuccessfully filed a state habeas petition regarding the 1996 conviction in the
 state of Connecticut. See Goguen v. Comm’r of Corr., 195 Conn. App. 502, 505, 225 A.3d 977 (Conn.
 App. Ct. 2020).

                                                 40
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 41 of 65           PageID #: 2358



 challenges to the 1996 Connecticut and 2012-13 federal convictions could not be the

 basis of a defense to the charges in these pending cases.

          Mr. Goguen also uses his position that his underlying convictions are

 unconstitutional and invalid to argue that the USPO’s search pursuant to the terms

 of supervised release was illegal. Def.’s Mot. at 6. To this argument, the Court applies

 the same logic as above—that the purposed legal challenges to the underlying

 convictions cannot not be the basis of a defense to the charges in these pending cases.

                3.     The Double Jeopardy Issue

          In his motion, Mr. Goguen claims that the Government cannot charge that he

 violated the terms of supervised release and indict him on a new criminal charge

 based on the same events without running afoul of the double jeopardy clause. Def.’s

 Mot. at 7. Mr. Goguen quotes only a portion of Johnson, 529 U.S. 694:

          The Supreme Court also delineated that “[w]here the acts of violation
          are criminal in their own right, they may be the basis for separate
          prosecution, which would raise an issue of double jeopardy if the
          revocation of supervised release were also punishment for the same
          offense.”

 Def.’s Mot. at 7 (quoting Johnson, 529 U.S. at 700). The full quotation from Johnson

 reads:

          While this understanding of revocation of supervised release has some
          intuitive appeal, the Government disavows it, and wisely so in view of
          the serious constitutional questions that would be raised by construing
          revocation and reimprisonment as punishment for the violation of the
          conditions of supervised release. Although such violations often lead to
          reimprisonment, the violative conduct need not be criminal and need
          only be found by a judge under a preponderance of the evidence
          standard, not by a jury beyond a reasonable doubt. Where the acts of
          violation are criminal in their own right, they may be the basis for
          separate prosecution, which would raise an issue of double jeopardy if

                                            41
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 42 of 65                     PageID #: 2359



        the revocation of supervised release were also punishment for the same
        offense. Treating postrevocation sanctions as part of the penalty for the
        initial offense, however (as most courts have done), avoids these
        difficulties.

 Johnson, 529 U.S. at 700 (emphasis supplied) (internal citation omitted). 10 As the

 full quotation reveals, in Johnson, the Supreme Court rejected the double jeopardy

 argument that Mr. Goguen is making here. See Rentas-Felix, 235 F. Supp. 3d at 379-

 80; see also United States v. Roy, 438 F.3d 140, 143 (1st Cir. 2006) (“[R]evocation

 proceedings are not criminal proceedings” (quoting United States v. York, 357 F.3d

 14, 24 (1st Cir. 2004) (citations omitted) (quoting Minnesota v. Murphy, 465 U.S. 420,

 426 (1984)))). The law does not support Mr. Goguen’s double jeopardy argument and

 it offers no basis to allow him to withdraw his guilty plea.

                4.      The Supervised Release Conditions and SOTP Contracts

        In his motion, Mr. Goguen argues that there was no supervised release

 condition permitting the USPO to search his laptop in 2015 and that the Court

 recognized this statement as true. Def.’s Reply at 6 (citing Recusal Order at 31). He

 also argues that the SOTP contract provision prohibiting him from possessing adult

 pornography, which is incorporated into the revocation judgment conditions of

 supervised release through the second special condition, was an improper deprivation

 of his constitutional right to religious freedom; that this prohibition was not in effect

 after September 2013; and that the earlier May 2013 modification to his special

 conditions was nonbinding even though he signed it because it was the result of



 10    The Court would find it troubling if an attorney selectively quoted Johnson in the fashion Mr.
 Goguen did, leaving out the critical next sentence, which contradicts his argument.

                                                 42
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 43 of 65         PageID #: 2360



 duress, coercion, and threats by the USPO. Def.’s Mot. at 8-9. The Court reviews the

 search conditions in this case, its previous analysis in the recusal order, and the

 SOTP contract arguments.

       After Mr. Goguen pleaded guilty to the SORNA violation on July 14, 2011, the

 Court imposed three years of supervised release after his period of incarceration and

 attached certain conditions to his term of supervised release. Am. J. One of the terms

 of his supervised release reads:

       Defendant shall fully participate in sex offender treatment as directed
       by the supervising officer. He shall scrupulously abide by all policies
       and procedures of that program.

 Id. at 4. Mr. Goguen’s term of supervised release commenced on May 11, 2013. First

 Warrant Pet. at 1. On May 23, 2013, Mr. Goguen was found in possession of a laptop

 computer that contained numerous images of pornography and on the same day, the

 USPO filed a request to modify the conditions of supervised release with the consent

 of the offender. Req. for Modifying the Conditions or Term of Supervision with the

 Consent of the Offender (ECF No. 93) (May 23, 2013, Req. to Modify). Mr. Goguen

 consented to a new condition that required him to comply with the computer

 monitoring program and to allow the USPO to conduct “periodic unannounced

 examinations of his/her computer(s) . . . performed by the probation officer based on

 reasonable suspicion of contraband evidence or a violation of supervision.” Id. The

 Court approved the consented to modification on May 28, 2013. Order Granting Pet.

 to Modify Supervised Release (ECF No. 95).




                                          43
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 44 of 65         PageID #: 2361



       On August 16, 2013, the USPO filed a petition for warrant or summons for

 offender under supervision, alleging that he had failed to comply with Special

 Condition #2, participation in sex offender treatment, by accessing adult pornography

 at law library computers at the Penobscot County Judicial Center. First Warrant Pet.

 at 1-2. On September 23, 2013, Mr. Goguen admitted violating the term of his

 supervised release that required him to participate in sex offender treatment, id. at

 1–2; Min. Entry (ECF No. 112), and on the same day, the Court sentenced Mr. Goguen

 to five months of imprisonment and thirty-one months of supervised release.

 Revocation J.

       Even though at the September 23, 2013, hearing the Court ordered that “the

 defendant shall comply with all standard and special conditions previously imposed

 in this case on the amended judgment dated January 31, 2013, and subsequently

 amended on May 28, 2013,” Revocation Hr’g Tr. at 20:19-23, the computer search

 condition inadvertently was not placed in the September 23, 2013, revocation

 judgment.   Revocation J. at 4.   Despite this oversight, the revocation judgment

 contained two special conditions relevant here:

       1.     Defendant shall at all times readily submit to a search of his
       residence, and of any other premises under his dominion and control, by
       his supervising officer, upon the officer’s request when the officer has
       reasonable basis to believe that such a search will lead to the discovery
       of evidence of violation of the terms of supervised release, including
       pornographic materials that Defendant is prohibited from possessing
       under the rules of his sex offender treatment program. Failure to submit
       to such a search may be grounds for revocation; and

       2.     Defendant shall fully participate in sex offender treatment as
       directed by the supervising officer. He shall scrupulously abide by all
       policies and procedures of that program. During sex offender treatment,

                                          44
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 45 of 65        PageID #: 2362



       Defendant shall, if required by the therapeutic program, undergo
       periodic random polygraph examinations to ensure compliance with the
       therapeutic program requirements. No violation proceedings will arise
       solely on Defendant’s failure to pass a polygraph examination or on
       Defendant’s refusal to answer polygraph questions based on 5th
       Amendment grounds.

 Id.

       In the fall of 2015, the anonymous tipster alleged that Mr. Goguen had been

 “showing porn to children and bragging about getting away with doing stuff he [wa]s

 not supposed to and duping the government.” Second Am. Revocation Report at 7.

 The tipster alleged that Mr. Goguen had been changing “the sim cards in his phone

 to conceal the dirty pictures.”    Id.   This information, combined with the PO’s

 knowledge of corroborating information, Mr. Goguen’s “anxious and unusually

 nervous” appearance, Suppression Recommended Decision at 4, and Mr. Goguen’s

 equivocal responses to the PO’s questions, allowed the PO to perform a search of his

 computer to determine whether the tipster’s information was true pursuant to the

 first special condition of supervised release set in the revocation judgment. In sum,

 the PO concluded he had a “reasonable basis to believe that [a search of the laptop

 would] lead to the discovery of evidence of violation of the terms of supervised

 release . . ..” Revocation J. at 4. When the PO accessed the laptop, he found images

 and videos of child pornography.

       Mr. Goguen appealed the September 23, 2013, revocation judgment,

 Revocation Notice of Appeal, and moved the Court to appoint new counsel. Pro Se

 Mot. to Appoint New Counsel (ECF No. 117). He claimed that his waiver of rights at

 the revocation hearing was not knowing and voluntary and that the Court erred in

                                           45
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 46 of 65            PageID #: 2363



 its imposition of a sex offender treatment condition as one of his conditions of

 supervised release. First Circuit J. at 1. On October 9, 2014, the Court of Appeals

 for the First Circuit affirmed the revocation judgment, concluding that the Court

 committed “no error, let alone plain error.” Id. Specifically, the First Circuit wrote:

       We also conclude that the district court, in imposing a special condition
       requiring the defendant to undergo sex-offender treatment, did not err
       by delegating to the United States Probation Office the choice of the
       particular treatment program in which to enroll the defendant, even if
       such treatment program included a restriction on the use of adult
       pornography.

 Id. at 1 (citing United States v. Sebastian, 612 F.3d 47, 52 (1st Cir. 2010)).

       Mr. Goguen raises again the same issue the First Circuit decided against him

 concerning the adult pornography prohibition condition.          Def.’s Mot. at 8.   In

 Sebastian, the First Circuit wrote that they “see no plain error in requiring [the

 defendant] to comply with a pornography ban if and only as required by any

 treatment program he may attend—in effect, remitting the matter to the judgment

 of the treatment program.” 612 F.3d at 52. The First Circuit noted that the defendant

 could “challenge specific applications of any program’s requirements when actually

 imposed in the future.” Id. In United States v. Medina, 779 F.3d 55 (1st Cir. 2015),

 the First Circuit expressed reservations about a ban on adult pornography, but the

 appellate court observed that a ban “conditioned on the requirements imposed by a

 sex offender treatment program, as in Sebastian,” may be justified. Id. at 64. The

 First Circuit determined that the ban was justified in this case when it affirmed this

 Court’s revocation judgment.




                                            46
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 47 of 65        PageID #: 2364



       The Court turns to Mr. Goguen’s assertion that he should be allowed to

 withdraw his guilty plea and admission because he never signed the SOTP contract

 after he was released from incarceration in January 2014 and therefore the SOTP

 ban on his possession of adult pornographic materials was not applicable to him and

 could not be used as a basis for the computer search. Def.’s Mot. at 9. In contrast,

 the USPO asserts that Mr. Goguen remained bound by the terms of the SOTP that

 he had signed in May 2013. Second Am. Revocation Report at 6-7. Assuming the

 USPO is correct, Mr. Goguen’s argument falls of its own weight.

       Moreover, even if Mr. Goguen did not sign a new contract with the SOTP in

 January 2014, when he recommenced supervised release, it makes no difference.

 Condition two of the special conditions in the September 23, 2013, revocation

 judgment expressly required him to “fully participate in sex offender treatment as

 directed by the supervising officer.” Revocation J. at 4. The special condition also

 required Mr. Goguen to “scrupulously abide by all policies and procedures of that

 program.” Id. The special condition did not make his compliance with the policies of

 the SOTP contingent upon his agreement to the terms of a contract between Mr.

 Goguen and the SOTP. The special condition simply required him to comply with the

 terms of the SOTP. The PO was aware that possession of pornography was forbidden

 under the policies of Mr. Goguen’s SOTP; therefore, his reasonable suspicion that Mr.

 Goguen possessed pornography on his blue laptop—along with the other factors—

 provided reasonable grounds to perform a computer search under Special Condition

 One of the revocation judgment.



                                          47
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 48 of 65         PageID #: 2365



       Next, Mr. Goguen challenged the legality of the computer search when he filed

 a motion to suppress on January 22, 2017. Def.’s Mot. to Suppress Evid. Regarding

 New Criminal Charges and Supervise Release Revocation Hr’g (ECF No. 174; ECF

 No. 21) (Def.’s Mot. to Suppress). The Magistrate Judge held an evidentiary hearing

 on March 31, 2017, Min. Entry (ECF No. 183; ECF No. 41), and issued a recommended

 decision recommending the denial of the motion on May 5, 2017, Suppression

 Recommended Decision, which this Court affirmed on June 19, 2017. Suppression

 Order. Mr. Goguen had the perfect right to evaluate the soundness of the orders on

 the motion to suppress in making his decision to enter a guilty plea and admit to the

 supervised release violations as opposed to going to trial and challenging the rulings

 on appeal. Mr. Goguen certainly knew in September 2017 whether he had signed a

 new contract in January 2017 with the SOTP, and he could have evaluated whether

 that fact provided a basis for challenging the computer search. Instead, on September

 15, 2017, he entered a non-conditional guilty plea and admission and he has not

 demonstrated that his guilty plea and admission were anything but knowing,

 voluntary, and intelligent acts.

       Finally, the Court finds unpersuasive Mr. Goguen’s claim that he was forced

 to sign under duress the May 23, 2013, modification, which added the computer

 search condition. Def.’s Mot. at 9. Mr. Goguen’s argument is flatly contradicted by

 the waiver he signed on May 23, 2013. See May 23, 2013, Req. to Modify, Attach. 1,

 Waiver of Hr’g to Modify Conditions of Probation/Supervised Release or Extend Term

 of Supervision at 1. Again, the Court is allowed to rely on representations that Mr.



                                          48
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 49 of 65           PageID #: 2366



 Goguen made to the Court. Similarly, the Court rejects Mr. Goguen’s contention that

 in May 2013, he was similarly forced to sign under duress the contract with the SOTP.

 Def.’s Mot. at 9. As of May 2013, he was required as a condition of supervised release

 to “abide by all policies and procedures” of the SOTP, conditions that the First Circuit

 upheld on appeal. Revocation J. at 4; First Circuit J. at 1. Lastly, as noted above, it

 does not matter whether the May 2013 modification and SOTP contract were in effect

 as of November 2015 because the search was authorized under the special conditions

 that were in effect at the time of the computer search.

              5.      The Search of the Computer

       Mr. Goguen is especially forceful in his belief that the search of the laptop

 which contained child pornography was illegal. Def.’s Mot. at 9, 12-20. This issue is

 multilayered.     In addition to the procedural history discussed in the preceding

 section, on January 22, 2017, Attorney Tzovarras filed a motion to suppress the

 results of the search of the laptop. Def.’s Mot. to Suppress. Attorney Tzovarras

 claimed that the search of the computer was not based on reasonable suspicion and

 that the subsequent search warrant was based on tainted information. Id. at 1. The

 Magistrate Judge held an evidentiary hearing, and on May 5, 2017, he issued a

 recommended decision in which he recommended that the Court deny the motion to

 suppress. Suppression Recommended Decision at 1.

       The recommended decision squarely addressed one of the main points of Mr.

 Goguen’s pending motion: whether the PO had a “reasonable basis to believe” that

 the search would lead to the discovery of evidence in violation of the terms of his



                                           49
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 50 of 65           PageID #: 2367



 supervised release, including pornographic material that Mr. Goguen was prohibited

 from possessing as a condition of his SOTP. Id. at 5-8. The Magistrate Judge

 reviewed the same arguments that Mr. Goguen is pressing now: the veracity of the

 anonymous tipster, the search language of the conditions of supervised release, and

 the PO’s grounds for executing the search. Id. On June 16, 2017, the Court affirmed

 the Magistrate Judge’s recommended decision and denied the motion to suppress.

 Suppression Order.

       At the Rule 11 and partial revocation hearing on September 15, 2017, the Court

 reviewed with Mr. Goguen the fact that by pleading guilty, he was waiving the right

 to challenge on appeal the legality of the orders on the motion to suppress evidence.

 Revocation/Rule 11 Tr. at 15:14-24. Mr. Goguen expressly acknowledged that by

 pleading guilty, he was waiving the right to challenge this ruling. Id.

       On April 22, 2019, Mr. Goguen through counsel filed a motion to withdraw

 guilty plea and admission and, in that motion, he raised the same issues he is

 pressing here. First Mot. to Withdraw Plea and Admission at 4. In fact, Mr. Goguen

 argued that he should be allowed to withdraw his guilty plea and admission in order

 to challenge the legality of the computer search that led to the new criminal charge

 and revocation petition. Id. On September 6, 2019, the Court addressed those issues

 and resolved them against Mr. Goguen. Order on Def.’s Mot. to Withdraw Plea and

 Admission at 32-37.

       Mr. Goguen returns attempting to recast the same issues the Court previously

 ruled on. He is no more successful this time.



                                          50
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 51 of 65                       PageID #: 2368



        Unlike the earlier motions, this time Mr. Goguen explicitly frames his motion

 to withdraw his guilty plea and admission on the ground that they were the “product

 of ineffective assistance of counsel.” Dunfee, 821 F.3d at 126. The First Circuit wrote

 that to analyze a motion to withdraw guilty plea based an ineffective assistance of

 counsel, the Court uses the “two-part standard articulated in Strickland v.

 Washington, 466 U.S. 668 . . . (1984).” Id. at 128. 11 The Dunfee Court explained:

        In order to prevail, [the defendant] must “show that, first, counsel's
        performance in advising [his] guilty plea[] fell below the standard of
        performance of reasonable proficient counsel, and second, that by such
        inadequate performance, [the defendant] was induced to enter [a] guilty
        plea[] which he otherwise would not have entered.”

 Id. (some alterations in original) (quoting United States v. Isom, 85 F.3d 831, 837 (1st

 Cir. 1996)). Furthermore, in Dunfee, the First Circuit noted that “the Strickland test

 imposes ‘highly deferential' judicial scrutiny of counsel's performance and 'a strong

 presumption that counsel's conduct falls within the wide range of reasonable

 professional assistance.’” Id. (quoting Lopez-Nieves v. United States, 917 F.2d 645,

 648 (1st Cir. 1990) (quoting Strickland, 466 U.S. at 689)).

        Mr. Goguen’s primary point of dissatisfaction with Attorney Tzovarras relates

 to the USPO search and seizure of the laptop. Yet, Attorney Tzovarras filed a motion

 to suppress evidence gleaned from the search and seizure and was unsuccessful. Mr.

 Goguen was upset that Attorney Tzovarras did not do more to challenge the




 11       The Court also discussed the Strickland standard in its September 6, 2019, order, and applied
 it briefly to Attorney Tzovarras’ handling of the suppression motion for the computer search. Order
 on Mot. to Withdraw Plea and Admission at 32-37. Since the argument is raised more clearly and
 explained more fully in the pending motion, the Court revisits the standard and its application to Mr.
 Goguen’s arguments.

                                                  51
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 52 of 65        PageID #: 2369



 anonymous tipster, whose call led the PO to Mr. Goguen’s residence on November 10,

 2015. But Attorney Tzovarras did question the PO’s use of an anonymous tip as part

 of the basis for searching and seizing the laptop. See Recommended Decision at 6-8.

         For Attorney Tzovarras to subpoena the person that Mr. Goguen believed was

 the tipster to testify at the suppression hearing would have presented a separate set

 of risks. There is no evidence here that Mr. Goguen’s suspicions about a particular

 person being the tipster were in fact correct and it would not have strengthened the

 motion to suppress if Mr. Goguen were wrong. Next, if the tipster turned out to be

 the person Mr. Goguen believed him to be and appeared at the hearing, the tipster

 may well have credibly confirmed the substance of the tip.       To this point, the

 Magistrate Judge found that “the information contained in the tip was consistent

 with facts known to Officer Oswald before the probation office received the tip.” Id.

 at 6.   Finally, the Magistrate Judge found that the PO’s “reasonable suspicion”

 justifying the search was based on more than just the contents of the information

 supplied by the tipster. Id. at 7.

         None of Mr. Goguen’s complaints about the way Attorney Tzovarras handled

 the motion to suppress is meritorious.     It was well within Attorney Tzovarras’

 discretion as defense counsel to judge it wiser for the anonymous tipster to remain

 anonymous and argue, as he did, that the law views such anonymous tips with

 skepticism, see id. at 6, than to present the anonymous tipster at the suppression

 hearing and find that he strengthened the reasonableness of the search.




                                          52
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 53 of 65          PageID #: 2370



       In vehement language, Mr. Goguen charges the PO with engaging in “a

 relentless pattern of unethical, unlawful, and outrageous misconduct,” Def.’s Mot. at

 15, but the Magistrate Judge relied on the testimony of the PO in arriving at his

 conclusion that the search was legal. To engage in an assault against the personal

 integrity of the PO would have been a risky tactic, potentially placing Mr. Goguen in

 a bad light before the Court and the Magistrate Judge absent evidence that the

 argument was supported by the facts. Despite Mr. Goguen’s aggressive language,

 there is nothing in this record that supports his claims of PO misconduct nor justifies

 his withdrawal of his guilty plea and admission.

       The Court addresses Mr. Goguen’s challenges to the computer search based on

 the enforceability of the SOTP contracts and modification to the special conditions,

 Def.’s Mot. at 9, in the preceding section and concludes that these arguments do not

 justify his withdrawal of his guilty plea and admission.

              6.     The More Probable Than Not Allegation

       Mr. Goguen also alleges that Attorney Tzovarras misinformed him that the

 Government would only have to prove the new criminal conduct alleged in the

 indictment by a more probable than not standard. Def.’s Mot. at 21. In his affidavit,

 Attorney Tzovarras denies that he advised Mr. Goguen that the standard of proof for

 the new criminal charge was more likely than not. Tzovarras Aff. ¶ 29. The Court

 views as preposterous Mr. Goguen’s charge that Attorney Tzovarras misinformed him

 of the Government’s beyond a reasonable doubt standard of proof for the new

 indictment. As Attorney Tzovarras stated in his affidavit, he is an experienced



                                           53
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 54 of 65           PageID #: 2371



 criminal defense lawyer and the notion that he misinformed Mr. Goguen about such

 a basic concept of criminal law simply does not ring true.

       Even if Mr. Goguen misheard Attorney Tzovarras (which is not what he

 alleges), this would not be a sufficient basis for withdrawal of a guilty plea under the

 second prong of the Strickland test. At the revocation and Rule 11 hearing, the Court

 expressly referred to the “beyond a reasonable doubt” standard during its colloquy:

       THE COURT: Are you also satisfied that the admissible part of that
       evidence would permit a properly instructed jury to determine beyond a
       reasonable doubt that your client is guilty of the crime to which he is
       pleading guilty?

       ATTORNEY TZOVARRAS: Yes, Your Honor.

 Revocation/Rule 11 Tr. at 19:11-16. Moreover, the Court discussed the standard with

 Mr. Goguen:

       THE COURT: At trial you would be presumed innocent and the
       Government would have the burden of proving that you are guilty
       beyond a reasonable doubt. And you would not have the burden of
       proving that you are not guilty. Do you understand?

       THE DEFENDANT: I do.

 Id. at 16:23-17:03. These exchanges show that even if Attorney Tzovarras had made

 this error, it would not have changed Mr. Goguen’s plea because the Court informed

 him of the correct burden of proof. In short, the Court rejects as inaccurate Mr.

 Goguen’s burden of proof allegation against Attorney Tzovarras.

               7.    The Conditional Guilty Plea

       In his motion, Mr. Goguen reasserts an argument that Attorney Bourget made

 in his motion to withdraw guilty plea and that the Court rejected, namely that



                                           54
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 55 of 65            PageID #: 2372



 Attorney Tzovarras provided ineffective assistance of counsel regarding the guilty

 plea and admission because he failed to inform Mr. Goguen that he could have

 entered a conditional plea of guilty and a conditional admission and reserved the

 right to appeal the conviction and violation to the Court of Appeals for the First

 Circuit. Def.’s Mot. at 21. The Court rejected this assertion in its September 6, 2019,

 order on Mr. Goguen’s earlier-filed motion to withdraw guilty plea and admission.

 Order on Mot. to Withdraw Plea and Admission at 29-32. The Court incorporates in

 this order its discussion in the September 6, 2019, order.

              8.     Ineffective Assistance of Counsel

       In his motion, Mr. Goguen asserts that Attorney Tzovarras’ representation was

 ineffective for various reasons and that Attorney Tzovarras’ deficient performance

 justifies the withdrawal of Mr. Goguen’s guilty plea and admission. Def.’s Mot. at 11-

 21. The Court discusses these arguments in the sections above and concludes that

 none passes the Strickland test for ineffective assistance of counsel. The Court also

 incorporates its prior analysis of Mr. Goguen’s earlier ineffective assistance of counsel

 claims in its September 6, 2019, order to the extent that the claims overlap. See Order

 on Mot. to Withdraw Plea and Admission at 32-39.

       Mr. Goguen also claims that Attorney Bourget’s performance was deficient.

 Def.’s Mot. at 22-23. The Government points out that Attorney Bourget did not

 represent Mr. Goguen until after he pleaded guilty to the new criminal conduct and

 admitted the revocation conduct and states that “[t]he alleged deficiencies have no

 bearing on the pending motion.” Gov’t’s Opp’n at 9. The Court agrees with the



                                            55
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 56 of 65          PageID #: 2373



 Government that Attorney Bourget’s representation had no impact on Mr. Goguen’s

 guilty plea and admission and therefore is not a basis for a withdrawal of guilty plea

 and admission. To the extent Mr. Goguen uses his reply to incorporate his ineffective

 assistance of counsel claims against Attorney Haddow in his motion for indicative

 ruling, Def.’s Reply at 2, the Court applies the same logic.

              9.     Governmental and Judicial Misconduct

       In his motion, Mr. Goguen alleges that the USPO made multiple false

 statements that ultimately resulted in his decision to plead guilty and that this Court

 deprived him of his due process rights in a way that contributed to his decision to

 plead guilty. Def.’s Mot. at 24-28. As discussed above, Mr. Goguen already litigated

 his motion to suppress, and the Court considered the evidence and affirmed the

 Magistrate Judge’s recitation of the facts. Suppression Order. This version of the

 facts does not present false statements by the USPO that amount to governmental

 misconduct. The Court incorporates its analysis in the recusal order to respond to

 Mr. Goguen’s allegation of judicial misconduct. See Recusal Order at 18-38. On both

 points, Mr. Goguen has not demonstrated a valid reason for the withdrawal of his

 guilty plea and admission.

       C.     Serious Claim of Actual Innocence

       In his motion, Mr. Goguen repeatedly states that he is actually innocent of both

 the new criminal conduct and the violations of the conditions of his supervised

 release. The Court discusses this issue in its analysis of the reason for Mr. Goguen’s

 attempt to withdraw his guilty plea and admission and will not repeat that analysis



                                           56
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 57 of 65           PageID #: 2374



 here. The Court only notes that Mr. Goguen’s current claim of actual innocence

 cannot be reconciled with his decision to admit the prosecution version in the new

 criminal conduct case and the revocation report in the violations of supervised release

 case.

         D.    Timing

               1.    The Attempted Supplementary Filing

         In his motion, Mr. Goguen refers to a filing of December 25, 2017, and claims

 his pro se motion to withdraw supplements his earlier filing. Def.’s Mot. at 1 (“This

 motion both amends and supplements my 25 December 2017 pro se motion to

 withdraw both guilty plea(s)”). The docket does not contain a December 25, 2017,

 filing. The Court extensively discussed the December 25, 2017, pro se motion to

 withdraw in its order denying Mr. Goguen’s earlier-filed motion to withdraw guilty

 plea and admission and in its order denying Mr. Goguen’s motion to recuse. Order

 on Mot. to Withdraw Plea and Admission at 35, 40-46; Recusal Order at 33-37.

         In short, Mr. Goguen wrote the Court a letter dated December 25, 2017, which

 amounted to a pro se motion to withdraw his guilty plea and admission. At the time,

 he was represented by Attorney Tzovarras and it is standard practice for the Court

 not to docket a pro se motion when a defendant is represented because the filing

 might not be in the best interest of the defendant. Instead, the Court sends the pro

 se letter to counsel and awaits word as to whether the attorney wishes to adopt the

 motion, file it in a modified form, allow the pro se motion to be filed as is, or confer

 with his client and decide not to press the issue. Attorney Tzovarras neither adopted



                                           57
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 58 of 65        PageID #: 2375



 nor filed Mr. Goguen’s December 25, 2017, motion to withdraw guilty plea and

 admission and therefore there is no December 25, 2017, pro se motion to withdraw.

 On Mr. Goguen’s behalf, Attorney Ronald Bourget filed a motion to withdraw guilty

 plea on April 22, 2019. First Mot. to Withdraw Plea and Admission. In a forty-nine-

 page opinion, the Court denied the motion on September 6, 2019. Order on Mot. to

 Withdraw Plea and Admission.

       In its September 6, 2019, order on Mr. Goguen’s first motion to withdraw guilty

 plea and admission, after thoroughly analyzing the issue, the Court accepted April

 22, 2019, as the date that Mr. Goguen filed a motion to withdraw guilty plea and

 admission but also concluded that if the December 25, 2017, date applied, Mr.

 Goguen’s delay in filing the motion to withdraw guilty plea and admission was a

 factor weighing against granting of his motion. Order on Mot. to Withdraw Plea and

 Admission at 41, 43. The Court applies the same logic and reaches the same result

 again here. The date that Mr. Goguen filed the instant motion to withdraw guilty

 plea and admission is January 10, 2020, nearly two-and-one-half years after

 September 15, 2017, the date he pleaded guilty to the new criminal conduct and

 admitted the supervised release violation. Even if the Court were to accept the

 December 25, 2017 date, which it does not, the delay from September 15, 2017, to

 December 25, 2017, would be a factor weighing against granting his current motion

 to withdraw his guilty plea.




                                         58
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 59 of 65                     PageID #: 2376



                2.      The Timing of the Motion to Withdraw Guilty Plea

        The Court is not certain what date Mr. Goguen contends should be the effective

 date for his filing the motion to withdraw his guilty plea and admission. Mr. Goguen

 filed his current pro se motion on January 10, 2020, more than two years after he

 entered his guilty plea and admission. Def.’s Mot. Attorney Bourget filed a motion

 to withdraw guilty plea and admission on April 22, 2019, over a year and a half after

 he entered his guilty plea and admission.                First Mot. to Withdraw Plea and

 Admission. To back the date up for his filing, Mr. Goguen apparently argues that the

 Court should use December 25, 2017, as the date that he filed his pro se motion to

 withdraw his guilty plea. 12 Def.’s Mot. at 1. Whatever date is used, the Court finds

 Mr. Goguen’s motion to withdraw untimely.

        Again, on September 15, 2017, Mr. Goguen pleaded guilty to possession of child

 pornography and to violating two conditions of his supervised release. Min. Entry

 (ECF No. 193); Min. Entry, United States v. Goguen, 1:16-cr-00167-JAW (D. Me. Sept.

 15, 2017), ECF No. 64. As Mr. Goguen acknowledges, one of the factors the Court

 must consider in resolving a motion to withdraw guilty plea is when a defendant

 obtained new information in relation to when he filed the motion to withdraw guilty

 plea. See Def.’s Mot. at 1. Mr. Goguen’s motion discusses that when he was in Dover-

 Foxcroft jail, he learned from fellow inmates that the image of a child that he

 admitted possessing does not meet the legal definition of child pornography and this


 12      As will be seen, Mr. Goguen also provides letters to Attorney Tzovarras that predate his
 December 25, 2017, filing. The Court is not certain whether he is claiming that the Court should use
 the first date that he mentioned to Attorney Tzovarras his desire to withdraw his guilty plea and
 admission or the December 25, 2017, date when he wrote the Court directly requesting to do so.

                                                 59
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 60 of 65                       PageID #: 2377



 led him to request a meeting with Attorney Tzovarras. Id. But Mr. Goguen does not

 say when he had this conversation with his fellow inmates or when he requested a

 meeting with Attorney Tzovarras. Even if his conversations with fellow inmates

 could constitute new information for purposes of a motion to withdraw guilty plea,

 which the Court doubts, as Mr. Goguen does not supply the date he learned of this

 supposedly new information from his fellow inmates, the Court cannot reach this

 argument.

       Mr. Goguen then states that on November 25, 2017, he wrote to Attorney

 Tzovarras, “emphasizing there were ‘quite a few issues’ [he] wanted to go over before

 heading into a pre-sentence conference; chiefly to discuss the information [he] learned

 and to go over withdrawing the plea to redress.” Id. Mr. Goguen attached a copy of

 his November 25, 2017, letter to Attorney Tzovarras and the letter itself does not

 support his characterization. Def.’s Mot., Attach. 1, Letter from Robert Goguen to Att’y

 Tzovarras (Nov. 25, 2017) at 1-3. 13 Whatever Mr. Goguen meant in the November



 13    The letter reads:
       Re: Presentence issues

       Dear Hunter,

       I would like to address quite a few issues before we get to any presentence hearing or
       conference. First off I wasn’t very forthcoming to probation during P.S.R., concerning
       my marriage to Jamie Ness. However, more importantly since coming to maine I have
       endured a rather large amo[u]nt of heinous treatment by a number of parties. I do
       believe you may write this off as some delusion I may have or otherwise, that I believe
       that individuals are sing[]ling me with no reason. I assure you 100% this is not the
       case, I’m looking at spending the next decade of my life behind bars, not appealing. I
       can no longer keep living like I can handle everything, no problem. So I am seeking
       your help to present a case to Woodcock, that I have within a very short time endured
       some serious trauma and over last few years compounded have led to a meltdown of
       sorts. Not using the term pitch, but I would like to present to the judge that maybe
       my actions were directly related to issues or certainly participated in me acting like an
       idiot. I’m looking at least spending the next 10 yrs like an animal, maybe after seeing

                                                 60
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 61 of 65                       PageID #: 2378



 25, 2017, letter by “quite a few issues,” there is no direct mention in the November

 25, 2017, letter of withdrawing his guilty plea and admission and, contrary to his

 description, the Court does not view Mr. Goguen’s November 25, 2017, letter as

 requesting Attorney Tzovarras to file a motion to withdraw guilty plea and admission.

        Mr. Goguen also attached a copy of his December 18, 2017, letter to Attorney

 Tzovarras. Def.’s Mot., Attach. 2, Letter from Robert Goguen to Att’y Tzovarras (Dec.

 18, 2017). 14   Mr. Goguen says that he wrote Attorney Tzovarras about “urgent



        what I’ve been through Woodcock would be more favorable to a downward departure.
        Please get ahold of me soon. . . .

        P.S. This request may sound dumb but could you please send me a copy of case law.
        The case I need is State v. Fourtin or Fourtin v. State in Connecticut, I need the
        judg[]ment or final decision describing the elements of “Physically Helpless” in sexual
        assault cases. This is relevant to current case, I plan to fight some of P.S.I. and may
        intrigue Woodcock to remove MMS in process. Thank you again for your patience and
        consideration, Happy Holidays.
 Id.
 14     The December 18, 2017, letter reads:
        Re: Complicated Situation

        Dear Hunter,

        I’ve called your cell phone about five times now asking for you to contact me on urgent
        matters either by phone or in person. In person would be much better as I could show
        you documents. I don’t feel comfortable at the moment pleading guilty to this
        possession of child porn and would like to withdraw my guilty plea immediately. I
        don’t care about losing the 3 points for acceptance. I believe my arguments out way
        (sic) the benefits of it.

        First off there were some errors in your motion in limin[]e. The government should
        not have been able to use any information gathered from the search of my computer in
        I believe May 2013. That information was the product of an illegal search and seizure.
        When I was sentenced in Sept 2012 I was not given a special condition for warrantless
        searches of electronics. And then probation was improperly granted authority to
        modify my conditions using this tainted information and further so striking spe[c]ial
        condition (1) granted special condition (3). This simply is incorrect and the First
        Circuit has ruled again[st] this. My crime had nothing to do[] with computers at all
        and there fore conditions were not reasonably related to charge. In December of 2014
        I fought to get back seized computer and phone because they were seized improperly.
        Then in February 2014 again the Government improperly used tainted info from May
        2013 to impose (never any search criteria looking for underage girls) the warrantless
        search condition, which was still improper because conduct in May 2013 was not

                                                  61
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 62 of 65                         PageID #: 2379




       criminal. I did not just consent to this condition either, as it shows I had to in order to
       get back my improperly seized property, all very unconstitutional. Which would mean
       then the search and seizure in November 2015 was also improper and unconstitutional.

       Now a more seriously deep rooted issue of the validity of the search in November 2015,
       I would like to fight that I should have never have been convicted of a sex offense in
       1996. I am currently in the Courts in Connecticut fighting this, the evidence I have is
       overly compelling that the conviction was unconstitutional. My first platform was
       Coram Nobis (which is still a form of relief criminally) that I filed to Connecticut
       Supreme Court rather than my sentencing court, which prompted me to file a habeas.
       Like I said I have the evidence just waiting for platform. The habeas court should rule
       in my favor to get under the jurisdiction that I remain “in custody” under Connect[icut]
       legal restraints of status requirements of me registering for a lifetime. (I have case
       from 2016 that says yes to this.) That Maine holds me to Connecticut[’]s requirements.
       I have the transcripts from plea colloquy from 1996, which show whole process was
       deficient. The government[’]s facts did not meet a factual basis for the charge, they
       improperly described the elements of the charge. The Judge not only allowed this, he
       abandoned a description of the major element of “physical helpless” and in detail what
       “sexual intercourse” meant. My court appointed attorney from then and in recent
       response (2014) again completely does not know the elements of the charge or post
       conviction consequences. The government[’]s description of facts clearly shows that
       alleged victim was capable of communicating both orally and physically. The alleged.

       So I believe all these[] are compelling factors that the search and seizure in Nov 2015,
       was improper and unconstitutional. Which we should withdraw guilty plea, move to
       suppress on various grounds, everything I just mentioned (everything so that I may
       preserve later if you disagree now), and hopefully defeat not only this action I can
       probably defeat last two convictions, 3 in a row. If we are allowed then to show a
       “prime a facie” (sp) case and Judge finds the argu[]ments are valid but wants to wait
       for decisi[o]ns, maybe move for P.R. bail. I’m fighting 7 cases pro se, I’m not going
       anywhere. I know you might not like this idea, but this is what I feel is the best move.
       If any of these argu[]ments are remotely valid it’s worth it to me.
       Separately, as described in Court[’]s ruling against your last motion on my behalf. The
       Court reiterates what defines “child porn,” there must be simulated, or actual sexual
       conduct. That image to qualify 20 yr cap does not meet standards of child pornography.
       Any pic or video that does not involve simulated or actual conduct should be removed.
       If there is in what remains in pics or vids, something that actually constitutes
       prepube[s]cent, I’ll concede later after the above has take[n] place first.

       I have been working diligently putting things together, I have many documents and
       evidence in my favor and case law. If you could please call or come see me ASAP.
       Thanks. Happy Holidays . . .

       Robert Goguen

       Before you file a motion can you please contact me!
 Id.


                                                  62
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 63 of 65           PageID #: 2380



 matters” and told him in the letter that he would “like to withdraw [his] guilty plea

 immediately.” Def.’s Mot. at 2. Although Mr. Goguen wrote that he would like “to

 withdraw [his] guilty plea immediately,” he also expressly asked Attorney Tzovarras

 not to file the motion until Attorney Tzovarras has contacted him. At the most, Mr.

 Goguen’s December 18, 2017, letter is a description of the issues Mr. Goguen wanted

 Attorney Tzovarras to present in a future motion to withdraw guilty plea and

 admission. The Court views Mr. Goguen’s December 18, 2017, letter as a conditioned

 request to file a motion to withdraw guilty plea and insufficient to start the clock for

 a filed motion.

       Regarding whether the Court should consider Mr. Goguen’s December 25,

 2017, letter to the Court to be a formally-filed motion to withdraw guilty plea, the

 Court exhaustively discussed this issue in its September 16, 2019, order denying the

 motion to withdraw guilty plea and admission that Attorney Bourget filed on his

 behalf. Order on Mot. to Withdraw Guilty Plea at 35, 40-45. Mr. Goguen’s instant

 motion gives the Court no basis to reconsider its earlier ruling. First, Mr. Goguen

 himself describes his December 25, 2017, letter to the Court as “incoherent.” Def.’s

 Mot. at 2.

       Second, Attorney Tzovarras’ January 15, 2018, letter to Mr. Goguen, which Mr.

 Goguen attached to his motion, confirms what the Court surmised in its September

 16, 2019, order, namely that Attorney Tzovarras did not adopt Mr. Goguen’s motion

 and instead informed him that the Court had withheld action on his December 25,

 2017, motion and had not shared it with the prosecutor. Def.’s Mot., Attach. 3, Letter



                                           63
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 64 of 65         PageID #: 2381



 from Att’y Tzovarras to Robert Goguen (Jan. 15, 2018) at 2-3. The January 15, 2018,

 Tzovarras letter also confirms that Attorney Tzovarras needed to meet with Mr.

 Goguen before proceeding with a motion to withdraw guilty plea. Id. at 3.

       Third, Attorney Tzovarras’ handwritten notes of a January 24, 2018,

 conference with Mr. Goguen confirm that Mr. Goguen wanted him to file a motion to

 withdraw guilty plea and exclude evidence and challenge prior convictions, but

 Attorney Tzovarras worried that Mr. Goguen “seem[ed] manic” and that he would

 lose the three-point reduction for acceptance of responsibility. Id. at 4. There is no

 indication in these notes that Attorney Tzovarras agreed to file a motion to withdraw

 guilty plea and admission for Mr. Goguen.       Id.   Attorney Tzovarras’ notes are

 consistent with what he told the Court at the January 25, 2018, conference. Order

 on Mot. to Withdraw Plea and Admission at 44-45.

       Fourth, the delay between the September 15, 2017, entry of his guilty plea and

 admission has widened, the pending motion having been filed on January 10, 2020.

 For the reasons set forth in the Court’s September 16, 2019, order, the Court views

 the delay between the guilty plea and admission and the filing of the motion as

 weighing “significantly against allowing Mr. Goguen to withdraw his guilty plea as it

 is a period of nearly [twenty-eight] months from his entry of the guilty plea.” Order

 on Mot. to Withdraw Guilty Plea at 46.

       E.     Prejudice to the Government

       As the Court noted in its September 6, 2019, order denying the earlier motion

 to withdraw guilty plea, “[i]f the combined weight of these factors tilts in the



                                          64
Case 1:11-cr-00003-JAW Document 350 Filed 07/23/20 Page 65 of 65             PageID #: 2382



 defendant's favor, then the court should consider the quantum of prejudice, if any,

 that will inure to the government should the motion be granted.” Id. (quoting Gates,

 709 F.3d at 69 (internal quotation marks omitted) (citing United States v. Doyle, 981

 F.2d 591, 594 (1st Cir. 1992))). Because the Court concludes that the weight of these

 factors does not tilt in Mr. Goguen’s favor, it is not necessary to consider the potential

 prejudice to the Government.

       F.     Summary

       Applying the First Circuit’s factors for determining whether to grant a motion

 to withdraw guilty plea to the facts in Robert Goguen’s case, the Court concludes that

 he has failed to sustain his burden to demonstrate a fair and just reason to withdraw

 either his guilty plea to the new criminal conduct of possession of child pornography

 or to withdraw his admission to committing violations of the conditions of his

 supervised release.

 V.    CONCLUSION

       The Court DENIES Defendant’s Pro Se Motion to Withdraw the Guilty Plea(s)

 and Request for an Order to Disqualify Honorable John A. Woodcock, Jr. (ECF No.

 309; ECF No. 132).

       SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE

 Dated this 23rd day of July, 2020




                                            65
